TABLE OF CONTENTS

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
dated as of June 26, 2002
 
by and among
 
GREKA ENERGY CORPORATION, as BORROWER
 
and
 
THE OTHER ENTITIES PARTY HERETO, as GUARANTORS
 
and
 
THE PURCHASERS PARTY HERETO
 
and
 
GUGGENHEIM INVESTMENT MANAGEMENT, LLC, as COLLATERAL AGENT
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TABLE OF CONTENTS
 
SECURITIES PURCHASE AGREEMENT
 
Section

--------------------------------------------------------------------------------

       
Page

--------------------------------------------------------------------------------

1
  
DEFINITIONS
  
1
2.
  
PURCHASE OF SECURITIES
  
19
    
2.1     Purchase of Securities
  
19
    
2.2     Closings
  
20
    
2.3     Optional Prepayment
  
20
    
2.4     Excess Cash Flow
  
20
    
2.5     Annual Fees
  
21
    
2.6     Collateral Monitoring Fee
  
21
    
2.7     Repayment of Notes
  
21
    
2.8     Use of Proceeds
  
21
    
2.9     Interest on Notes
  
21
    
2.10   Receipt of Payments
  
22
    
2.11   Application of Payments
  
22
    
2.12   Sharing of Payments
  
23
    
2.13   Access
  
23
    
2.14   Taxes
  
24
    
2.15   Original Issue Discount
  
25
3.
  
CREATION OF SECURITY INTEREST
  
25
    
3.1     Security Interest
  
25
    
3.2     Representations Concerning the Collateral
  
25
    
3.3     Covenants Concerning the Collateral
  
26
    
3.4     Collection and Maintenance of Collateral and Records
  
26
    
3.5     Delivery of Additional Documentation Required
  
27
    
3.6     Power of Attorney
  
27
    
3.7     Code and Other Remedies
  
28
    
3.8     Deficiency
  
29
    
3.9     Lien Priority and Subordination
  
29
4.
  
PURCHASERS’ REPRESENTATIONS AND WARRANTIES
  
29
    
4.1     Investment Intention
  
29
    
4.2     Accredited Investor
  
30



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TABLE OF CONTENTS
 
SECURITIES PURCHASE AGREEMENT—(Continued)
 
Section

--------------------------------------------------------------------------------

       
Page

--------------------------------------------------------------------------------

    
4.3     Restricted Securities
  
30
    
4.4     Existence
  
30
    
4.5     Power; Authorization; Enforceable Obligations
  
30
5.
  
CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES
  
30
    
5.1     Authorized and Outstanding Shares of Capital Stock
  
30
    
5.2     Authorization and Issuance of the Securities
  
31
    
5.3     Securities Laws
  
31
    
5.4     Corporate Existence
  
31
    
5.5     Subsidiaries
  
32
    
5.6     Corporate Power; Authorization; Enforceable Obligations
  
32
    
5.7     Financial Statements
  
32
    
5.8     Ownership of Property
  
33
    
5.9     Material Contracts; Indebtedness
  
34
    
5.10   Environmental Protection
  
34
    
5.11   Labor Matters
  
35
    
5.12   Other Ventures
  
36
    
5.13   Taxes
  
36
    
5.14   No Litigation
  
36
    
5.15   Brokers
  
36
    
5.16   Employment Agreements
  
37
    
5.17   Patents, Trademarks, Copyrights and Licenses
  
37
    
5.18   No Material Adverse Effect
  
37
    
5.19   ERISA
  
37
    
5.20   SEC Documents
  
39
    
5.21   Ordinary Course of Business
  
40
    
5.22   Insurance
  
40
    
5.23   Compliance with Law
  
40
    
5.24   Absence of Default
  
40
    
5.25   Agreements with Affiliates
  
40
    
5.26   Gas Contracts
  
41



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TABLE OF CONTENTS
 
SECURITIES PURCHASE AGREEMENT—(Continued)
 
Section

--------------------------------------------------------------------------------

       
Page

--------------------------------------------------------------------------------

    
5.27   Refunds
  
41
    
5.28   Minute Books
  
41
    
5.29   Full Disclosure
  
41
6.
  
COVENANTS
  
41
    
6.1     Affirmative Covenants
  
41
    
(a)     Books and Records
  
41
    
(b)     Financial Statements, Reports, Certificates
  
41
    
(c)     Communications with Accountants
  
42
    
(d)     Maintenance of Existence, Conduct of Business and Operation of
Properties
  
42
    
(e)     Taxes
  
43
    
(f)      Insurance
  
43
    
(g)     Location of Inventory and Equipment
  
45
    
(h)     Compliance with Laws
  
45
    
(i)      Leases
  
45
    
(j)      Environmental
  
45
    
(k)     Transfer or Division Orders
  
46
    
(l)      Disclosure Updates
  
47
    
(m)    Board Observer
  
47
    
(n)     Notices
  
47
    
(o)     Employee Plans
  
48
    
(p)     Roll Forward Reserve Reports
  
49
    
(q)     Greka AM, Inc. and Calox, Inc.
  
49
    
(r)      Dissolution of Subsidiaries
  
49
    
6.2     Negative and Financial Covenants
  
49
    
(a)     Indebtedness
  
49
    
(b)     Liens
  
50
    
(c)     Sales of Assets; Liquidation
  
50
    
(d)     Mergers and Subsidiaries
  
50
    
(e)     Change Name
  
50



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TABLE OF CONTENTS
 
SECURITIES PURCHASE AGREEMENT—(Continued)
 
Section

--------------------------------------------------------------------------------

       
Page

--------------------------------------------------------------------------------

    
(f)      Guarantee
  
51
    
(g)     Nature of Business
  
51
    
(h)     Prepayments
  
51
    
(i)      Payments on Vintage Note
  
51
    
(j)      Change of Control
  
51
    
(k)     Consignments
  
51
    
(l)      Distributions
  
51
    
(m)    Accounting Methods
  
52
    
(n)     Investments
  
52
    
(o)     Transactions with Affiliates
  
52
    
(p)     Suspension
  
52
    
(q)     Loans and Advances
  
52
    
(r)      Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees
  
52
    
(s)     Receivables
  
53
    
(t)      Financial Covenants
  
53
    
(u)     Capital Expenditures.
  
54
    
(v)     Management Compensation
  
54
    
(w)    Amendments to Certificate of Incorporation and By-Laws
  
54
7.
  
CONDITIONS PRECEDENT
  
54
    
7.1     Conditions Precedent
  
54
    
7.2     Additional Conditions
  
55
8.
  
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
  
56
    
8.1     Events of Default
  
56
    
8.2     Remedies
  
58
    
8.3     Waivers by the Credit Parties
  
59
    
8.4     Right of Set-Off
  
59
9.
  
SUBORDINATION
  
59
    
9.1     Note Subordinated to Senior Debt
  
59
    
9.2     Priority and Payment Over of Proceeds in Certain Events
  
60



iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TABLE OF CONTENTS
 
SECURITIES PURCHASE AGREEMENT—(Continued)
 
Section

--------------------------------------------------------------------------------

       
Page

--------------------------------------------------------------------------------

    
9.3     Rights of Holders of Senior Debt Not To Be Impaired
  
61
    
9.4     Subrogation
  
61
    
9.5     Obligations of Company Unconditional
  
62
    
9.6     Notice to Holders
  
62
    
9.7     Right of Any Holder as Holder of Senior Debt
  
62
    
9.8     Reinstatement
  
63
10.
  
INDEMNIFICATION
  
63
11.
  
COLLATERAL AGENT
  
63
    
11.1   Collateral Agency Provisions
  
63
12.
  
MISCELLANEOUS
  
66
    
12.1   Complete Agreement; Modification of Agreement; Sale of Interest
  
66
    
12.2   Fees and Expenses
  
67
    
12.3   No Waiver by Purchaser
  
68
    
12.4   Remedies
  
68
    
12.5   Waiver of Jury Trial
  
68
    
12.6   Severability
  
68
    
12.7   Binding Effect; Benefits
  
68
    
12.8   Conflict of Terms
  
69
    
12.9    Governing Law
  
69
    
12.10   Notices
  
69
    
12.11   Survival
  
70
    
12.12   Section and Other Headings
  
70
    
12.13   Counterparts
  
70
    
12.14   Publicity
  
70
    
12.15   Confidentiality.
  
70



v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules
            
Schedule
 
A
 
—
  
Purchasers and Allocations of Securities
Schedule
 
B
 
—
  
Credit Parties
Schedule
 
1
 
—
  
Oil and Gas Properties
Schedule
 
2
 
—
  
Mortgages
Schedule
 
5.1
 
—
  
Stock and Warrants
Schedule
 
5.5
 
—
  
Subsidiaries and Organization
Schedule
 
5.7
 
—
  
Financial Statements; Other Obligations
Schedule
 
5.8
 
—
  
Ownership and Properties
Schedule
 
5.9
 
—
  
Material Contracts and Indebtedness
Schedule
 
5.10
 
—
  
Environmental Protection
Schedule
 
5.12
 
—
  
Other Ventures
Schedule
 
5.13
 
—
  
Taxes
Schedule
 
5.14
 
—
  
Litigation
Schedule
 
5.16
 
—
  
Employment Agreements
Schedule
 
5.17
 
—
  
Patents, Trademarks, Etc.
Schedule
 
5.18
 
—
  
Material Adverse Effect
Schedule
 
5.19
 
—
  
ERISA
Schedule
 
5.22
 
—
  
Insurance
Schedule
 
5.25
 
—
  
Agreements with Affiliates
Schedule
 
6.1(b)
 
—
  
Monthly Flash Reports
Schedule
 
6.1(g)
 
—
  
Inventory
Schedule
 
6.2(a)
 
—
  
Indebtedness
Schedule
 
6.2(c)
 
—
  
Sales of Assets; Liquidation
Schedule
 
6.2(f)
 
—
  
Guarantees
Schedule
 
6.2(n)
 
—
  
Permitted Acquisitions
Schedule
 
6.2(o)
 
—
  
Affiliate Transactions
Schedule
 
6.2(t)
 
—
  
Crude run
Exhibits
            
Exhibit A-1
          
Form of Senior Note
Exhibit A-2
          
Form of Senior Subordinated Note
Exhibit B
          
Form of Warrant
Exhibit C
          
Form of Guaranty
Exhibit D
          
Form of Opinion of Credit Parties’ Counsel
Annexes
            
Annex A
          
Interest Rates
Annex B
          
Asphalt Plant Description
Annex C
          
Zaca Field Description
Annex D
          
Ernst & Young, LLP Obligations



vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTIVE COPY
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT, dated as of June 26, 2002, by and among Greka
Energy Corporation, a Colorado corporation, as borrower (“Greka”), Greka
Integrated, Inc., a Colorado corporation (“Greka Integrated”), and each of the
entities listed as a guarantor on the signature pages hereto, as guarantors
(Greka Integrated and each such entity, each a “Guarantor” and collectively, the
“Guarantors”; each Guarantor individually, a “Credit Party” and collectively,
the “Credit Parties”), and each of the entities listed as a purchaser on the
signature pages hereto (individually, a “Purchaser” and, collectively, the
“Purchasers”) and Guggenheim Investment Management, LLC, as collateral agent
(the “Collateral Agent”).
 
W I T N E S S E T H :
 
WHEREAS, Greka has agreed to issue and sell to the Purchasers, and the
Purchasers have agreed to purchase from Greka, upon the terms and conditions
hereinafter provided, secured Senior Notes in the aggregate principal amount of
$25,000,000 in the form of Exhibit A-1 hereto (collectively, the “Senior
Notes”);
 
WHEREAS, Greka has agreed to issue and sell to certain Purchasers, and such
Purchasers have agreed to purchase from Greka, upon the terms and conditions
hereinafter provided, secured Senior Subordinated Notes in the aggregate
principal amount of $5,000,000 in the form of Exhibit A-2 hereto (collectively,
the “Senior Subordinated Notes”);
 
WHEREAS, Greka has agreed to issue to the Purchasers, upon the terms and
conditions hereinafter provided, warrants to purchase Common Stock of Greka in
the form of Exhibit B attached hereto (the “Warrants”); and
 
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:
 
1.     DEFINITIONS
 
“Additional Documents” shall have the meaning set forth in Section 3.5.
 
“Additional Interest” shall mean (a) during the period commencing on the Closing
Date and ending on the date 5 Business days after the receipt by the Purchasers
of the financial statements required to be delivered by Section 6.1(b) for the
first full fiscal quarter ending after the Closing Date, with respect to any
Note, a per annum rate equal to the rate set forth on Annex A for such Note
opposite the heading “Closing Date Rate” and (b) thereafter, as of any date of
determination, with respect to any Note, a per annum rate equal to the rate set
forth on Annex A for such Note opposite the then applicable Leverage Ratio
(determined for the period ending on the last day of the most



--------------------------------------------------------------------------------

TABLE OF CONTENTS

recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(b)).
 
Subsequent changes in the rate of Additional Interest resulting from a change in
the Leverage Ratio shall become effective 5 Business Days after delivery by
Greka to the Purchasers of new financial statements pursuant to Section 6.1(b).
Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Leverage Ratio), if Greka shall fail to deliver such
financial statements within the time periods specified in Section 6.1(b), the
rate of Additional Interest from and including the 46th day after the end of
such fiscal quarter, to but not including the date Greka delivers to the
Purchasers such financial statements shall conclusively equal the highest rate
of Additional Interest applicable to the respective Notes on Annex A hereto.
 
“Affiliate” shall mean, with respect to any Person, (i) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 5% or more of the Stock having ordinary voting
power in the election of directors of such Person, (ii) each Person that
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person, (iii) each of such Person’s officers, directors, joint
venturers and partners, (iv) any trust or beneficiary of a trust of which such
Person is the sole trustee or (v) any lineal descendants, ancestors, spouse or
former spouses (as part of a marital dissolution) of such Person (or any trust
for the benefit of such Person). For the purpose of this definition, “control”
of a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise.
 
“Agreement” shall mean this Securities Purchase Agreement including all
amendments, modifications and supplements hereto and any appendices, exhibits
and schedules hereto or thereto, and shall refer to the Agreement as the same
may be in effect at the time such reference becomes operative.
 
“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such person, including, without limiting the
foregoing, zoning ordinances and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.
 
“Asphalt Plant” shall mean that certain real property commonly referred to as
the Santa Maria Asphalt Refinery in Santa Barbara County, California, as more
particularly described on Annex B hereto.
 
“Balance Sheet” shall have the meaning set forth in Section 5.7(a) hereof.
 
“Bank of Texas Debt” shall mean all principal of and premium, if any, and
interest on, and all other amounts owing in respect of Indebtedness of Greka AM,
Inc.



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

outstanding under the Bank of Texas Loan Agreement as of the Closing Date minus
any principal payments made in respect thereof and in any event after the
Closing Date not exceeding $8,000,000 in aggregate principal amount.
 
“Bank of Texas Loan Agreement” shall mean the Loan Agreement dated March 1, 2001
between Greka AM, Inc., Greka, as guarantor and the Bank of Texas, N.A., as
amended.
 
“Bankruptcy Code” shall mean the United States Bankruptcy Code, as in effect
from time to time.
 
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York.
 
“Capital Expenditures” shall mean all cash payments for any fixed assets or
improvements or for replacements, substitutions or additions thereto, that have
a useful life of more than one year and which are required to be capitalized
under GAAP.
 
“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, either would be required to be classified and accounted
for as a capital lease on a balance sheet of such Person or otherwise be
disclosed as a capital lease in a note to such balance sheet, other than, in the
case of any Credit Party or a Subsidiary of any Credit Party, any such lease
under which such Credit Party or such Subsidiary is the lessor.
 
“Capitalized Lease Obligation” shall mean, with respect to any Capital Lease,
the amount of the obligation of the lessee thereunder that, in accordance with
GAAP, would appear on a balance sheet of such lessee in respect of such Capital
Lease or otherwise be disclosed in a note to such balance sheet.
 
“Cash Equivalents” shall mean (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one year from the date of acquisition thereof; (ii) commercial
paper maturing no more than one year from the date of creation thereof and at
the time of their acquisition having the highest rating obtainable from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc.; and (iii)
certificates of deposit, maturing not more than one year from the date of
creation thereof, issued by commercial banks incorporated under the laws of the
United States of America, each having combined capital, surplus and undivided
profits of not less than $200,000,000 and having a rating of “A” or better by a
nationally recognized rating agency.
 
“Cash Interest” shall mean (a) during the period commencing on the Closing Date
and ending on the date 5 Business days after the receipt by the Purchasers of
the financial statements required to be delivered by Section 6.1(b) for the
first full fiscal quarter ending after the Closing Date, with respect to any
Note, a per annum rate



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

equal to the rate set forth on Annex A for such Note opposite the heading
“Closing Date Rate” and (b) thereafter, as of any date of determination, with
respect to any Note, a per annum rate equal to the rate set forth on Annex A for
such Note opposite the then applicable Leverage Ratio (determined for the period
ending on the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1(b)).
 
Subsequent changes in the rate of Cash Interest resulting from a change in the
Leverage Ratio shall become effective 5 Business Days after delivery by Greka to
the Purchasers of new financial statements pursuant to Section 6.1(b).
Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Leverage Ratio), if Greka shall fail to deliver such
financial statements within the time periods specified in Section 6.1(b), the
rate of Cash Interest from and including the 46th day after the end of such
fiscal quarter, to but not including the date Greka delivers to the Purchasers
such financial statements shall conclusively equal the highest rate of Cash
Interest applicable to the respective Notes on Annex A hereto.
 
“Change of Control” shall mean any of the following: (a) any person or group of
persons (within the meaning of the Exchange Act) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under the
Exchange Act) of 30% or more of the issued and outstanding shares of Common
Stock of Greka; (b) any Credit Party shall be a party to a merger or
consolidation in which such Credit Party is not the survivor or in which such
Credit Party’s stockholders immediately prior thereto own less than a majority
of the outstanding voting stock of the survivor; (c) any Credit Party shall have
sold, leased or otherwise transferred all or substantially all of its assets; or
(d) Greka shall fail to have beneficial ownership (within the meaning of Rule
13d-3 promulgated by the SEC under the Exchange Act) of all of the issued and
outstanding shares of Common Stock of any Guarantor.
 
“Charges” shall mean all federal, state, county, city, municipal, local, foreign
or other governmental (including, without limitation, PBGC) taxes at the time
due and payable, levies, assessments, charges, liens, claims or encumbrances
upon or relating to (i) any Credit Party’s or any of its Subsidiaries’
employees, payroll, income or gross receipts, (ii) any Credit Party’s or any of
its Subsidiaries’ ownership or use of any of its assets, or (iii) any other
aspect of any Credit Party’s or any of its Subsidiaries’ business.
 
“Closing” shall have the meaning set forth in Section 2.2 hereof.
 
“Closing Date” shall have the meaning set forth in Section 2.2 hereof.
 
“Closing Fee” shall mean a fee in an amount equal to 3.00% of the aggregate
principal amount of the Notes purchased by the Purchasers at the Closing,
payable by Greka to the Purchasers (on a pro rata basis).
 
“COBRA” shall have the meaning set forth in Section 5.19(m) hereof.



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Code” shall mean the New York Uniform Commercial Code, as in effect from time
to time.
 
“Collateral” shall mean, collectively, the First Priority Collateral and the
Second Priority Collateral.
 
“Collateral Access Agreement” shall mean a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Inventory, in each case, in form and substance satisfactory to the
Required Holders.
 
“Collateral Agent” shall have the meaning set forth in the first paragraph of
this Agreement.
 
“Collateral Documents” shall mean the Guaranty, the Pledge Agreement and the
Mortgages.
 
“Collections” shall mean all cash, checks, notes, instruments, and other items
of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds and tax refunds) of the Credit Parties.
 
“Common Stock” shall mean the common stock, no par value, of Greka.
 
“Compensation” shall mean, with respect to any Person, all payments and accruals
commonly considered to be compensation, including, without limitation, all
wages, salary, deferred payment arrangements, bonus payments and accruals,
profit sharing arrangements, payments in respect of stock option or phantom
stock option or similar arrangements, stock appreciation rights or similar
rights, incentive payments, pension or employment benefit contributions or
similar payments, made to or accrued for the account of such Person or otherwise
for the direct or indirect benefit of such Person.
 
“Consolidated Net Interest Expense” shall mean, with respect to any Person for
any period, gross interest expense of such Person and its Subsidiaries for such
period determined in conformity with GAAP (including, without limitation,
interest expense paid to Affiliates of such Person), less the sum of interest
income and non-cash accretion expense and non-cash amortization for debt
origination cost for such period, each determined on a consolidated basis and in
accordance with GAAP for such Person and its Subsidiaries.
 
“Credit Party” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Crude Run” shall mean, for any month, the number of average barrels of crude
oil throughput at the Santa Maria refinery per calendar day during such month.
 
“Customer” shall mean and includes the account debtor with respect to any
Receivable, the prospective purchaser of goods, services or both with respect to
any



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with Greka or its Subsidiaries,
pursuant to which Greka or its Subsidiaries is to deliver any personal property
or perform any services.
 
“Default” shall mean any event which, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.
 
“Dispute” shall mean any claim asserted for nonpayment of Receivables,
including, without limitation, any alleged defense, counterclaim, offset,
dispute or other claim (real or merely asserted) whether arising from or
relating to the sale of goods or rendition of services or arising from or
relating to any other transaction or occurrence.
 
“EBITDA” shall mean, with respect to any Person for any period, the result of
(i) such Person’s and its Subsidiaries’ consolidated net earnings (or loss),
minus (ii) the aggregate amount of all extraordinary gains of such Person and
its Subsidiaries for such period, plus (iii) the aggregate amount of all
extraordinary losses, non-cash and non-recurring expenses, interest expense,
income taxes, and depreciation and amortization of such Person and its
Subsidiaries for such period, as determined in accordance with GAAP.
 
“Environmental Actions” shall mean any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Credit Party or any predecessor in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by any Credit Party or any predecessor in
interest.
 
“Environmental Complaint” shall have the meaning set forth in Section 6.1(j).
 
“Environmental Law” shall mean any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Credit Parties,
relating to the environment, natural resources, employee health and safety, or
Hazardous Materials, including, but not limited to, the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. § 9601 et seq.,
the Resource Conservation and Recovery Act, 42. U.S.C. § 6901 et seq; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C., § 2601 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

U.S.C. § 1801 et seq.; and the Occupational Safety and Health Act, 29 U.S.C.
§651 et seq.; any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.
 
“Environmental Liabilities and Costs” shall mean all liabilities, obligations,
responsibilities, remedial actions, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including, without
limitation, all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim, suit,
action or demand by any person or entity, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (including, without limitation, any thereof arising under any
Environmental Law, permit, order or agreement with any Governmental Authority)
and which relate to any health or safety condition regulated under any
Environmental Law or in connection with any other environmental matter or spill
or the presence of or Release of a Hazardous Material or threatened Release of
any Hazardous Material.
 
“Environmental Lien” shall mean any Lien in favor of any Governmental Authority
for Environmental Liabilities and Costs.
 
“Equipment” shall mean all of Credit Parties’ now owned or hereafter acquired
right, title, and interest with respect to equipment, machinery, machine tools,
motors, furniture, furnishings, fixtures, vehicles (including motor vehicles),
tools, parts, goods (other than consumer goods, farm products, or Inventory),
wherever located, including all attachments, accessories, accessions,
replacements, substitutions, additions, and improvements to any of the
foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time and any regulations
promulgated thereunder.
 
“ERISA Affiliate” shall mean, with respect to any Credit Party, any trade or
business (whether or not incorporated) under common control with such Credit
Party and which, together with such Credit Party, are treated as a single
employer within the meaning of Sections 414(b), (c), (m) or (o) of the IRC,
excluding the Purchasers and each other person which would not be an ERISA
Affiliate if the Purchasers did not own any issued and outstanding shares of
Stock of such Credit Party.
 
“Event of Default” shall have the meaning set forth in Section 8.1 hereof.
 
“Excess Cash Flow” shall mean, for any fiscal period, the result of (i) Greka
and its Subsidiaries’ EBITDA less (ii) the cash portion of all Capital
Expenditures made by Greka and its Subsidiaries during such period and permitted
hereunder, less (iii) all payments of principal and interest actually made by
Greka and its Subsidiaries in respect of any Indebtedness during such period,
less (iv) all cash taxes actually paid by



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Greka and its Subsidiaries during such period, less (without duplication) (v)
all cash payments paid by Greka and its Subsidiaries under Capital Leases.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder.
 
“Facility” shall have the meaning set forth in Section 5.10(a) hereof.
 
“Fair Market Value” shall mean, with respect to any asset or property of a
Person, the price which could be negotiated in an arm’s length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction.
 
“Financial Subordinated Debt” shall mean any Indebtedness of Santa Maria
permitted to be incurred hereunder which is subordinated to the Obligations with
respect to the Senior Notes and the Senior Subordinated Notes upon terms and
conditions satisfactory to the Required Holders in their sole discretion.
 
“First Priority Collateral” shall mean all of each Credit Party’s now or
hereafter acquired right, title, and interest in and to each of the following
(but excluding the Second Priority Collateral):
 
(a)  Receivables,
 
(b)  Inventory,
 
(c)  Deposit Accounts,
 
(d)  Documents,
 
(e)  General Intangibles,
 
(f)  Instruments,
 
(g)  Investment Property,
 
(h)  Chattel Paper,
 
(i)  Oil and Gas Properties,
 
(j)  Equipment,
 
(k)  all goods and personal property of such Credit Party, whether tangible or
intangible and wherever located,
 
(l)  all books and records pertaining to the property described in this
definition of “First Priority Collateral”, and



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(m)  the proceeds and products, whether tangible or intangible of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all tangible or intangible property resulting from the sale,
exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof. All capitalized
terms used in this definition and not defined in this Agreement shall have the
respective meanings assigned to such terms in the Code.
 
“Fiscal Year” shall mean the twelve month period ending December 31. Subsequent
changes of the fiscal year of any Credit Party shall not change the term “Fiscal
Year” unless the Required Holders shall consent in writing to such changes.
 
“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (i) Santa
Maria’s EBITDA for such period, to (ii) the sum of (A) all principal of
Indebtedness of Santa Maria scheduled to be paid or prepaid during such period
(not including prepayments of revolving advances under the GMAC Loan Agreement
unless such prepayments are accompanied by a reduction of the revolving
commitment thereunder and not including the final scheduled payment of the GMAC
Debt or the Obligations at the Maturity Date), plus (B) Consolidated Net
Interest Expense of Santa Maria for such period, plus (C) all amounts paid or
payable by Santa Maria on Capitalized Lease Obligations having a scheduled due
date during such period plus (D) all cash amounts paid in respect of Capital
Expenditures of Santa Maria during such period.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, except that for purposes of the
financial covenants contained in Section 6.2(t) hereof, GAAP shall be as in
effect on the date of the most recent Financials and shall be applied in a
manner consistent therewith.
 
“General Intangibles” shall mean all of the Credit Parties’ now owned or
hereafter acquired right, title, and interest with respect to “general
intangibles” as that term is defined in the Code (including payment intangibles,
contract rights, rights to payment, proprietary rights, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill,
patents, trade names, trademarks, servicemarks, copyrights, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing arrangements, infringement claims, computer programs, information
contained on computer disks or tapes, software, literature, reports, catalogs,
money, deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), and any and all supporting obligations in respect thereof.
 
“GMAC Debt” shall mean all principal of and premium, if any, and interest on,
and all other amounts owing in respect of Indebtedness Greka and certain
Guarantors outstanding under the GMAC Loan Agreement not exceeding $10,000,000
in aggregate principal amount.



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“GMAC Loan Agreement” shall mean that certain First Amended and Restated Loan
and Security Agreement dated as of November 30, 1999 by and among certain
Guarantors and GMAC Commercial Credit LLC, as amended.
 
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Greka” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any Indebtedness, lease, dividend, or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner including, without limitation, any obligation or arrangement of such
Person (a) to purchase or repurchase any such primary obligation, (b) to advance
or supply funds            (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) to indemnify the owner of such primary obligation against
loss in respect thereof.
 
“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Guaranty” shall mean that certain Guaranty, dated as of the Closing Date,
executed by the Guarantors in favor of the Collateral Agent, for the benefit of
the Purchasers, in the form of Exhibit C attached hereto.
 
“Hazardous Discharge” shall have the meaning set forth in Section 6.1(j).
 
“Hazardous Material” shall mean any substance, material or waste, whether solid,
liquid or gaseous, that is classified, characterized or otherwise regulated as
hazardous, toxic, pollutant, contaminant or words of similar meaning or effect
under the Environmental Laws and shall include without limitation any asbestos,
polychlorinated biphenyls, radioactive substances, methane, petroleum and
petroleum products or wastes.
 
“Indebtedness” of any Person shall mean (i) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including, without limitation, reimbursement and all other obligations with
respect to surety bonds, letters of credit and bankers’ acceptances, whether or
not matured, but not including obligations to trade creditors incurred in the
ordinary course of business), (ii) all obligations evidenced by notes, bonds,
debentures or similar instruments, (iii) all



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
indebtedness created or arising under any conditional sale or other title
retention agreements with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (iv)
all Capital Lease Obligations, (v) all Guaranteed Indebtedness, (vi) all
Indebtedness referred to in clause (i), (ii), (iii), (iv) or (v) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, (vii) all liabilities under Title IV of ERISA, and (viii)
all indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), or pursuant to any sale-leaseback transaction.
 
“Interest Coverage Ratio” shall mean, for any period, the ratio of Greka and its
Subsidiaries’ EBITDA during such period to the Consolidated Net Interest Expense
of Greka and its Subsidiaries during such period.
 
“Interest Payment Date” shall have the meaning assigned to such term in Section
2.9(a) hereof.
 
“Inventory” shall mean all Credit Parties’ now owned or hereafter acquired
right, title, and interest with respect to inventory, including goods held for
sale or lease or to be furnished under a contract of service, goods that are
leased by a Credit Party as lessor, goods that are furnished by a Credit Party
under a contract of service, and raw materials, work in process, or materials
used or consumed in a Credit Party’s business.
 
“Investment” shall mean, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide accounts arising from the
sale of goods or rendition of services in the ordinary course of business
consistent with past practice), purchases or other acquisitions for
consideration of Indebtedness or Stock, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
 
“IRC” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto.
 
“IRS” shall mean the Internal Revenue Service, or any successor thereto.
 
“KSI Funding Loan Agreement” shall mean the Loan and Security Agreement dated
April 2, 2002 between Greka AM, Inc. and KSI Funding, Inc.



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Leverage Ratio” shall mean, with respect to any Person for any period, the
ratio of (a) all Indebtedness of such Person and its Subsidiaries, on a
consolidated basis, as of the last day of such period to (b) EBITDA of such
Person and its Subsidiaries, on a consolidated basis, for such period.
 
“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
as to assets owned by the relevant Person under the Uniform Commercial Code or
comparable law of any jurisdiction).
 
“Loan Documents” shall mean this Agreement, the Notes, the Collateral Documents
and all other agreements, instruments, documents and certificates, including,
without limitation, pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, and delivered to the
Collateral Agent or the Purchasers in connection with this Agreement or the
transactions contemplated hereby, other than the Warrants.
 
“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, operations, prospects or financial or other condition of the
Credit Parties and their Subsidiaries, taken as a whole, or (ii) Greka’s or the
Credit Parties’, taken as a whole, ability to pay the Obligations in accordance
with the terms hereof and the other Loan Documents.
 
“Material Contracts” shall mean (i) all of each Credit Party’s and its
Subsidiaries’ contracts, agreements, leases or other instruments to which such
Credit Party or its Subsidiaries is a party or by which such Credit Party, its
Subsidiaries or their properties are bound, which involve annual payments by or
to such Credit Party or its Subsidiaries of more than $1,000,000 or which are
filed as exhibits to any filing with the SEC, (ii) all of each Credit Party’s
and its Subsidiaries’ loan agreements, credit agreements, indentures, mortgages,
deeds of trust, pledge and security agreements, factoring agreements,
conditional sales contracts, letters of credit or other debt instruments
involving principal amounts of more than $1,000,000, (iii) all material
operating or capital leases for equipment which involve annual payments by or to
such Credit Party or its Subsidiaries of more than $1,000,000 to which any
Credit Party or any of its Subsidiaries is a party, (iv) all non-competition and
similar agreements to which any Credit Party or any of its Subsidiaries is a
party, (v) all contracts for the employment of any officer or employee, (vi) all
consulting agreements, (vii) any guarantees by any Credit Party or any of its
Subsidiaries, (viii) all distributor and sales agency agreements and (ix) all
other material contracts not made in the ordinary course of business.
 
“Maturity Date” shall mean June 26, 2004.



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Maximum Lawful Rate” shall have the meaning set forth in Section 2.9(d) hereof.
 
“Mortgages” shall mean, collectively, the mortgages in favor of the Collateral
Agent dated as of the Closing Date for the properties described on Schedule 2.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party, any of its Subsidiaries or
any ERISA Affiliate is making, is obligated to make, has made or been obligated
to make, contributions on behalf of participants who are or were employed by any
of them.
 
“Notes” shall mean, collectively, the Senior Notes and the Senior Subordinated
Notes.
 
“Obligations” shall mean all amounts owing by the Credit Parties to the
Purchasers (and any of their respective assignees) pursuant to any of the Loan
Documents, including all principal, interest, fees, expenses, attorneys’ fees
and any other sum payable by the Credit Parties under any of the Loan Documents.
 
“Oil and Gas Properties” shall mean all of the Credit Parties’ oil and natural
gas or other reserves and oil and gas rights located on or under or in any
manner related to the premises described in Schedule 1 hereto (including without
limitation any such reserves or rights acquired pursuant to the Vintage
Acquisition Agreement) and any other oil and natural gas or other reserves and
oil and gas rights hereafter acquired by any Credit Party.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
 
“Pension Plan” shall have the meaning set forth in Section 5.19(a) hereof.
 
“Permitted Acquisitions” shall mean the acquisitions of one or more of the oil
and gas properties listed on Schedule 6.2(n) hereto.
 
“Permitted Indebtedness” shall mean, with respect to any Credit Party, (i) taxes
or assessments or other governmental charges or levies, either not yet due and
payable or to the extent that nonpayment thereof is permitted by the terms of
this Agreement or would not have a Material Adverse Effect; (ii) obligations
under workmen’s compensation, unemployment insurance, social security or public
liability laws or similar legislation; (iii) bids, tenders, contracts (other
than contracts for the payment of money) or leases to which any Credit Party or
any of its Subsidiaries is a party as lessee made in the ordinary course of
business; (iv) public or statutory obligations of any Credit Party or any of its
Subsidiaries; (v) all deferred taxes; (vi) trade payables in the ordinary course
of business; and (vii) all unfunded pension fund and other employee benefit plan
obligations and liabilities but only to the extent permitted to remain unfunded
under applicable law.



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Permitted Liens” shall mean (a) Liens in favor of the Senior Purchasers, (b)
Liens in favor of the Subordinated Purchasers, (c) Liens existing on the date
hereof in and to the Second Priority Collateral and securing the GMAC Debt, (d)
Liens in favor of Vintage Petroleum California, Inc. existing on the date hereof
in and to the Asphalt Plant and Zaca Field, (e) Liens for unpaid taxes that
either (i) are not yet delinquent, (ii) would not have a Material Adverse
Effect, or (iii) do not constitute an Event of Default hereunder and are the
subject of Permitted Protests, (f) Liens set forth on Schedule 5.8, (g) the
interests of lessors under operating leases, (h) purchase money Liens or the
interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as such Lien
attaches only to the asset purchased or acquired and the proceeds thereof, (i)
Liens arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers, or suppliers, incurred in the ordinary course
of Credit Parties’ business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests, (j) Liens arising from deposits made in
connection with obtaining worker’s compensation or other unemployment insurance,
social security and other similar laws (k) Liens or deposits to secure
performance of bids, tenders, or leases incurred in the ordinary course of
Credit Parties’ business and not in connection with the borrowing of money, (l)
Liens granted as security for surety, performance or appeal bonds in connection
with obtaining such bonds in the ordinary course of Credit Parties’ business,
(m) Liens resulting from any judgment or award that is not an Event of Default
hereunder, and (n) with respect to any real property, easements, exceptions,
reservations, encroachments, restrictions, rights of way, zoning restrictions
and other similar title policy exceptions or encumbrances that do not materially
interfere with or impair the use or operation thereof by Credit Parties.
 
“Permitted Protest” shall mean the right of the applicable Credit Party to
protest any Lien (other than any such Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by the applicable Credit Party in good faith, and (c) the Required
Holders are satisfied in their reasonable discretion that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of the Purchasers’ Liens.
 
“Permitted Purchase Money Indebtedness” shall mean, as of any date of
determination, Purchase Money Indebtedness in an aggregate amount outstanding at
any one time not in excess of $3,000,000.
 
“Person” shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Plan” shall have the meaning set forth in Section 5.19(a) hereof.
 
“Pledge Agreement” shall mean the Pledge Agreement, dated as of the date hereof,
executed by Greka, Greka Integrated and Saba Petroleum Company in favor of the
Collateral Agent, for the benefit of the Purchasers, pledging such Persons’
equity interests in the other Credit Parties.
 
“Purchase Money Indebtedness” shall mean Indebtedness (other than the
Obligations, the GMAC Debt and the Indebtedness under the Vintage Note, but
including Capitalized Lease Obligations), incurred at the time of, or within 60
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof.
 
“Purchaser” shall have the meaning set forth in the first paragraph of this
Agreement and shall include any permitted assignee of a Note in accordance with
Section 12.1 hereof.
 
“Receivables” shall mean all of Credit Parties’ now owned or hereafter acquired
accounts and contract rights, instruments, insurance proceeds, documents,
chattel paper, letters of credit and Credit Parties’ rights to receive payment
thereunder, any and all rights to the payment or receipt of money or other forms
of consideration of any kind at any time now or hereafter owing or to be owing
to Credit Parties, all proceeds thereof and all files in which Credit Parties
has any interest whatsoever containing information identifying or pertaining to
any of Credit Parties’ Receivables, together with all of Credit Parties’ rights
to any merchandise which is represented thereby, and all Credit Parties’ rights,
title, security and guaranties with respect to each Receivable, including,
without limitation, all rights of stoppage in transit, replevin and reclamation
and all rights as an unpaid vendor.
 
“Release” shall mean, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Material into the environment or
into or out of any property owned by such Person, including the movement of
Hazardous Material through or in the air, soil, surface water, ground water or
property.
 
“Remedial Action” shall mean all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or (d)
conduct any other actions authorized by 42 U.S.C. § 9601.
 
“Required Holders” shall mean Persons who hold at least a majority of the
outstanding principal amount of the Notes.



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Retained Goods” shall have the meaning set forth in Section 3.3(e) hereof.
 
“Retiree Welfare Plan” shall refer to any Welfare Plan providing for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Section 4980B of the IRC and at the sole expense
of the participant or the beneficiary of the participant.
 
“Sanction/Embargo Programs” shall mean economic and other sanctions and embargo
program restrictions promulgated by the government of the United States of
America or any office or agency thereof including but not limited to the
President and the Office of Foreign Assets Control of the Treasury Department,
or either of them.
 
“Santa Maria” shall mean Santa Maria Refining Company.
 
“SEC” shall mean the U.S. Securities and Exchange Commission, or any successor
thereto.
 
“Second Priority Collateral” shall mean, collectively, all of Santa Maria’s now
or hereafter acquired right, title, and interest in and to each of the
following:
 
(a)  Inventory;
 
(b)  Receivables;
 
(c)  General Intangibles as they relate to Inventory and Receivables;
 
(d)  all of its books, records, ledgercards, files, correspondence, computer
programs, tapes, disks and related data processing software (owned by it or in
which it has an interest) which at any time evidence or contain information
relating to (a), (b) and (c) above or are otherwise necessary or helpful in the
collection thereof or realization thereupon;
 
(e)  all of its documents of title, policies and certificates of insurance,
securities, chattel paper, other documents or instruments evidencing or
pertaining to (a), (b) and (c) above; and
 
(f)  all products and proceeds of (a), (b), (c), (d) and (e) above (including,
but not limited to, all claims to items referred to in (a), (b), (c), (d) and
(e) above) and all claims of Santa Maria against third parties for (x) (i) loss
of, damage to, or destruction of, and (ii) payments due or to become due under
leases, rentals and hires of, any or all of (a), (b), (c), (d) and (e) above and
(y) proceeds payable under, or unearned premiums with respect to, policies of
insurance in whatever form.
 
“Securities” shall mean, collectively, the Notes and the Warrants.



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder.
 
“Senior Notes” shall have the meaning set forth in the Recitals.
 
“Senior Purchasers” shall mean, collectively, all the Purchasers who hold Senior
Notes.
 
“Senior Subordinated Notes” shall have the meaning set forth in the Recitals.
 
“Settlement Date” shall mean two (2) Business Days after the day on which the
applicable Receivable is actually collected.
 
“Solvent” shall mean, with respect to any Person, that the value of the assets
of such Person (both at fair value and present fair saleable value) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities mature and does not have unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Stock” shall mean all shares, options, warrants, general or limited partnership
interests, limited liability company membership interest, participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including, without limitation, common stock, preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“Subordinated Purchasers” shall mean, collectively, all the Purchasers who hold
Senior Subordinated Notes.
 
“Subsidiary” shall mean, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, and (b) any partnership or other entity in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than 50%.



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Tangible Net Worth” shall mean, as at a particular date, (a) the aggregate
amount of all tangible assets of Santa Maria as may be properly classified as
such in accordance with GAAP consistently applied excluding such other assets as
are properly classified as intangible assets under GAAP, less (b) the aggregate
amount of all liabilities of Santa Maria.
 
“Tangible Net Worth Ratio” shall mean, as of any date, the ratio of (a) the
Total Liabilities as of such date to (b) the sum of (i) Tangible Net Worth as of
such date and (ii) Financial Subordinated Debt as of such date.
 
“Taxes” shall have the meaning set forth in Section 2.14(a) hereof.
 
“Total Debt” shall mean, as of any date, the GMAC Debt, the Bank of Texas Debt,
the Indebtedness under the KSI Funding Loan Agreement and the Vintage Note, the
Indebtedness evidenced by the Notes and the Indebtedness described on Schedule
6.2(a).
 
“Total Liabilities” shall mean, at any date, all obligations of Santa Maria
which in conformity with GAAP would be included in determining total liabilities
as shown on the liabilities side of a balance sheet of Santa Maria at such date,
and in any event includes all Indebtedness of Santa Maria at such date, whether
or not the same would be so shown.
 
“Transaction Documents” shall mean this Agreement, the Notes, the Collateral
Documents and the Warrants.
 
“Vintage Note” shall mean that certain Promissory Note in an aggregate principal
amount not exceeding $6 million, dated as of the date hereof, executed by Greka
SMV, Inc. and payable to Vintage Petroleum California, Inc. and in form and
substance satisfactory to the Purchasers.
 
“Vintage Acquisition Agreement” shall mean the Asset Sale Agreement, dated as of
May 31, 2001, between Vintage Petroleum California, Inc. and Greka SMV, Inc.
 
“Warrants” shall have the meaning set forth in the Recitals.
 
“Welfare Plan” shall mean any welfare plan, as defined in Section 3(1) of ERISA,
which is maintained or contributed to by any Credit Party, any of its
Subsidiaries or any ERISA Affiliate.
 
“Withdrawal Liability” shall mean, at any time, the aggregate amount of the
liabilities, if any, pursuant to Section 4201 of ERISA, and any increase in
contributions pursuant to Section 4243 of ERISA with respect to all
Multiemployer Plans.



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Zaca Field” shall mean that certain real property commonly referred to as the
Zaca Field in Santa Barbara County, California, as more particularly described
on Annex C hereto.
 
References to this “Agreement” shall mean this Securities Purchase Agreement,
including all amendments, modifications and supplements and any exhibits or
schedules to any of the foregoing, and shall refer to the Agreement as the same
may be in effect at the time such reference becomes operative.
 
Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be
computed, unless otherwise specifically provided herein, in accordance with GAAP
consistently applied. That certain terms or computations are explicitly modified
by the phrase “in accordance with GAAP” shall in no way be construed to limit
the foregoing. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including the Exhibits and
Schedules hereto, as the same may from time to time be amended, modified or
supplemented, and not to any particular section, subsection or clause contained
in this Agreement. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.
 
2.     PURCHASE OF SECURITIES
 
2.1.   Purchase of Securities.    (a)  Subject to the terms and conditions set
forth in this Agreement, the Purchasers agree, severally and not jointly, to
purchase from Greka, and Greka agrees to issue and sell to each such Purchaser,
on the Closing Date, the Senior Notes to be issued by Greka set forth opposite
each such Purchaser’s name on Schedule A on the signature pages hereto. The
aggregate principal amount of the Senior Notes to be purchased on the Closing
Date, and the aggregate purchase price therefor, shall be $25,000,000.
 
(b)  Subject to the terms and conditions set forth in this Agreement, certain
Purchasers agree, severally and not jointly, to purchase from Greka, and Greka
agrees to issue and sell to each such Purchaser, on the Closing Date, the Senior
Subordinated Notes to be issued by Greka set forth opposite each such
Purchaser’s name on Schedule A hereto. The aggregate principal amount of the
Senior Subordinated Notes to be purchased on the Closing Date, and the aggregate
purchase price therefor, shall be $5,000,000.
 
(c)  Subject to the terms and conditions set forth in this Agreement, the
Purchasers agree, severally and not jointly, to purchase from Greka, and Greka
agrees to issue to each Purchaser, on the Closing Date, Warrants to be issued by
Greka set forth opposite each such Purchaser’s name on Schedule A hereto, for an
aggregate number of shares of Common Stock equal to the number specified on
Schedule A hereto. Each



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Purchaser hereby agrees to comply with provisions in the Warrants issued to it
that are applicable to it.
 
(d)  Subject to the terms and conditions set forth in this Agreement, Greka
agrees to issue to the Collateral Agent, on the Closing Date, Warrants to be
issued by Greka as set forth on Schedule A hereto.
 
2.2   Closings.    The closing of the purchase and sale of the Securities (the
“Closing”) shall take place on June 26, 2002 or such date and time as shall be
mutually agreed to by the parties hereto (the “Closing Date”) at the offices of
Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York, or such other
place as shall be mutually agreed to by the parties hereto. On the Closing Date,
Greka will deliver to each Purchaser (i) a Senior Note and, if such Purchaser is
purchasing Senior Subordinated Notes, a Senior Subordinated Note, each payable
to such Purchaser against delivery by such Purchaser of the applicable purchase
price therefor (as set forth on Schedule A hereto), by wire transfer of funds in
such amount to the account of Greka, (ii) a Warrant exercisable for the
applicable number of shares of Common Stock (as set forth on Schedule A hereto),
and (iii) such Purchaser’s pro rata share of the Closing Fee (based on such
Purchaser’s pro rata share of the Notes purchased at the Closing). On the
Closing Date, Greka will deliver to the Collateral Agent a Warrant exercisable
for the applicable number of shares of Common Stock (as set forth on Schedule A
hereto).
 
2.3   Optional Prepayment.    Greka shall have the right, on 10 days prior
notice to the Purchasers, to voluntarily prepay all or any portion (in multiples
of not less than $500,000 or the amount outstanding on the Senior Notes or the
Subordinated Notes, as applicable and on a pro rata basis among each of the
Senior Notes and Senior Subordinated Notes, as applicable) of the Senior Notes
or the Senior Subordinated Notes, without premium or penalty. Each prepayment
shall be accompanied by the payment of accrued and unpaid Additional Interest on
the amount being prepaid with respect to the applicable Note and all accrued and
unpaid Cash Interest with respect to the applicable Note, each through the date
of payment; provided, however, that the Senior Subordinated Notes may not be
prepaid so long as any Senior Note remains outstanding.
 
2.4   Excess Cash Flow.    Greka shall make, on a quarterly basis within 50 days
of the end of the fiscal quarter ending June 30, 2002, and each fiscal quarter
thereafter, a mandatory prepayment in respect of the Senior Notes (on a pro rata
basis among each of the Senior Notes) in an amount equal to the percentage of
the Excess Cash Flow for such fiscal quarter equal to the percentage below
corresponding to the applicable Leverage Ratio for Greka and its Subsidiaries
for such fiscal quarter:
 
Leverage Ratio

--------------------------------------------------------------------------------

  
%

--------------------------------------------------------------------------------

 
4:1 or greater
  
100
%
> 3:1 and < 4:1
  
50
%
3:1 or less
  
0
%



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

No mandatory prepayment shall be required under this Section 2.4 if the
prepayment amount calculated pursuant to this Section 2.4 is less than $100,000.
 
2.5   Annual Fees.    (a)  If any Obligations are outstanding with respect to
the Senior Notes or the Senior Subordinated Notes on the first anniversary of
the Closing Date, Greka shall, on such anniversary date, pay to the Purchasers
holding Senior Notes or the Purchasers holding Senior Subordinated Notes, as
applicable, a maintenance fee in an amount equal to the product of (a) .015
times (b) the original aggregate principal amount of the Senior Notes or the
Senior Subordinated Notes, as the case may be, purchased on the Closing Date.
 
(b)  If any amounts are outstanding under the Bank of Texas Loan Agreement or
the KSI Funding Loan Agreement on the first anniversary of the Closing Date,
Greka shall, on such anniversary date, pay to the Purchasers a fee in an amount
equal to the product of (a) .01 times (b) the then outstanding aggregate
principal amount of the Notes.
 
2.6   Collateral Monitoring Fee.    So long as any Obligations are outstanding,
Greka shall, on the first day of each calendar month, pay to the Collateral
Agent a collateral monitoring fee of $10,000 for such month.
 
2.7   Repayment of Notes.    Greka promises to repay the entire unpaid principal
amount of, and any unpaid and accrued Cash Interest and Additional Interest on,
the Notes on the Maturity Date.
 
2.8   Use of Proceeds.    The proceeds of the purchase price hereunder at the
Closing shall be used solely to (i) repay all of the outstanding term
Indebtedness under the GMAC Loan Agreement, (ii) pay a portion of the purchase
price for certain assets to be acquired from Vintage Petroleum California, Inc.
in accordance with the Vintage Acquisition Agreement, (iii) pay related
transaction costs and fees and (iv) for working capital needs of the Credit
Parties.
 
2.9   Interest on Notes.    (a) Greka shall pay Cash Interest on the Notes to
each Purchaser, monthly in arrears on the first day of each calendar month
commencing on August 1, 2002 through the date of repayment in full (each, an
“Interest Payment Date”), on such Purchaser’s ratable share of the aggregate
principal amount of the Notes. The unpaid principal balance of the Notes shall
also bear Additional Interest, which shall be compounded on each Interest
Payment Date and shall be payable in cash on the earlier of (i) any prepayment
of the Notes (as to the Notes and the amount prepaid), other than pursuant to
Section 2.4, and (ii) the Maturity Date.
 
(b)  If any payment on any Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate for such Note during such extension.



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  So long as any Event of Default shall be continuing, the rate of Cash
Interest applicable to the Notes shall each be increased by 2% per annum above
the rate of Cash Interest otherwise applicable to the Notes.
 
(d)  Notwithstanding anything to the contrary set forth in this Section 2.9, if
at any time until payment in full of the Notes, the interest rate payable on any
Notes exceeds the highest rate of interest permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto (the “Maximum Lawful Rate”), then in such event and so long as the
Maximum Lawful Rate would be so exceeded, the rate of interest payable on such
Notes shall be equal to the Maximum Lawful Rate; provided, however, that if at
any time thereafter the interest rate payable on such Notes is less than the
Maximum Lawful Rate, Greka shall continue to pay interest thereunder at the
Maximum Lawful Rate until such time as the total interest received by the
Purchasers is equal to the total interest which they would have received had the
interest rate on such Notes been (but for the operation of this paragraph) the
applicable interest rate payable since the Closing Date. Thereafter, the
interest rate payable on such Notes shall be the applicable interest rate
pursuant to clauses (a) through (c) above unless and until such rate again
exceeds the Maximum Lawful Rate, in which event this paragraph shall again
apply. In no event shall the total interest received by any Purchaser for any
Notes pursuant to the terms hereof exceed the amount which it could lawfully
have received for such Notes had the interest due hereunder for such Notes been
calculated for the full term thereof at the Maximum Lawful Rate. In the event
the Maximum Lawful Rate is calculated pursuant to this paragraph, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made. In the event
that a court of competent jurisdiction, notwithstanding the provisions of this
Section 2.9(d), shall make a final determination that a Purchaser has received
interest hereunder or under any of the Loan Documents in excess of the Maximum
Lawful Rate, such Purchaser shall, to the extent permitted by applicable law,
promptly apply such excess first to any Cash Interest due or accrued and not yet
paid under the Notes, then to any Additional Interest due or accrued and not yet
paid under the Notes, then to the outstanding principal of the Notes, then to
other unpaid Obligations and thereafter shall refund any excess to Greka or as a
court of competent jurisdiction may otherwise order.
 
2.10   Receipt of Payments.    Greka shall make each payment under the Notes not
later than 5:00 P.M. (New York City time) on the day when due in lawful money of
the United States of America in immediately available funds to each Purchaser’s
respective depository bank in the United States as designated by such Purchaser
from time to time for deposit in such Purchaser’s depositary account. For
purposes only of computing interest under the Notes, all payments shall be
applied by each Purchaser to the Notes on the day payment has been credited by
such Purchaser’s depository bank to such Purchaser’s account in immediately
available funds.
 
2.11   Application of Payments.    Subject to Section 9, all payments hereunder
shall be applied in the following order: (i) then due and payable or accrued
Cash Interest payments on the Notes; (ii) then due and payable fees and
expenses;



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(iii) then due and payable or accrued Additional Interest payments on the Notes;
(iv) then outstanding principal of the Notes; (v) then other unpaid Obligations;
provided, however, that payments pursuant to Section 2.4 shall be applied only
to the Senior Notes, in the same order as described above; provided, further,
however, that Section 6.2(c) shall govern the application of proceeds of the
sale or other disposition of the Asphalt Plant, and any other proceeds of
Collateral shall first be applied to the Obligations with respect to the Senior
Notes and then to the Obligations with respect to the Senior Subordinated Notes.
 
2.12   Sharing of Payments.    If any holder of the Notes or a portion thereof
shall obtain any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) on account of the Notes held by it in
excess of its ratable share of payments on account of the Notes, held by all
holders thereof, such holder shall forthwith purchase from each other holder of
Notes, as applicable, such participations in the Note held by it as shall be
necessary to cause such purchasing holder to share the excess payment ratably
with each other holder of Notes; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing holder, such
purchase shall be rescinded and such holder shall repay to the purchasing holder
the purchase price to the extent of such recovery together with an amount equal
to such holder’s ratable share (according to the proportion of (i) the amount of
such holder’s required repayment to (ii) the total amount so recovered from the
purchasing holder) of any interest or other amount paid or payable by the
purchasing holder in respect of the total amount so recovered. Greka agrees that
any holder so purchasing a participation from another holder pursuant to this
Section 2.12 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such holder were the direct creditor of Greka in
the amount of such participation. Greka further agrees to make all payments on
the Notes to all holders thereof on a pro rata basis, based on the principal
amount of the Notes held by each.
 
2.13   Access.    Each of (i) the Collateral Agent, any of its officers,
employees and/or agents and (ii) one representative designated by the Purchasers
which are not Affiliates of the Collateral Agent shall have the right,
exercisable no more than once per fiscal quarter upon 30 days notice to Greka
(except that during the continuance of an Event of Default, no such limit on the
number of visits shall apply and only 48 hours notice shall be required with
respect to visits of administrative offices and only 7 days notice shall be
required with respect to visits of operational sites) during normal business
hours to visit and inspect the properties and facilities of Greka and its
Subsidiaries, including, without limitation, the Collateral, and to inspect,
audit and make extracts from all of Greka and its Subsidiaries’ records, files,
corporate books and books of account and to discuss the affairs, finances and
accounts of Greka and its Subsidiaries with the principal officers of the
respective Person. In addition, Ernst & Young, LLP and any of its officers,
employees and/or agents (or any other Person engaged by the Collateral Agent to
perform the obligations described on Annex C hereto) shall have the right,
exercisable during normal business hours, to inspect, audit and make extracts
from



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

all of Greka and its Subsidiaries’ records, files, corporate books and books of
account and to discuss the affairs, finances and accounts of Greka and its
Subsidiaries with the principal officers of the respective Person, and to
perform all the actions described on Annex B hereto. The Collateral Agent and
each other Person granted rights pursuant to this Section agree to be escorted
by a Greka employee while on Greka’s premises. Greka shall deliver any document
or instrument reasonably necessary for the Collateral Agent or any other Person
granted rights pursuant to this Section, as such Person may request, to obtain
records from any service bureau maintaining records for Greka and its
Subsidiaries. Greka shall instruct its and its Subsidiaries’ banking and other
financial institutions to make available to the Collateral Agent and each other
Person granted rights pursuant to this Section such information and records as
such Person may reasonably request. All reasonable expenses incurred by the
Collateral Agent or its agents or the designee described in clause (ii) above in
exercising its respective rights pursuant to this Section 2.13 shall be paid by
Greka. Any Person exercising the rights pursuant to this Section 2.13 shall be
subject to the confidentiality obligation set forth in Section 12.15.
 
2.14   Taxes.    (a) Any and all payments by Greka hereunder or under the Notes
shall be made, in accordance with this Section 2.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on or measured by the net income of the respective
Purchaser, by the jurisdiction under the laws of which such Purchaser is
organized or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If Greka shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under the Notes to
any Purchaser, (i) the sum payable shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) such Purchaser receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) Greka shall make such deductions, and (iii) Greka shall pay the full amount
deducted to the relevant taxing or other authority in accordance with applicable
law.
 
(b)  In addition, Greka agrees to pay any present or future stamp or documentary
taxes or any other sales, transfer, exercise, mortgage recording or property
taxes, charges or similar levies that arise from any payment made hereunder or
under the Notes or from the execution, sale, transfer, delivery or registration
of, or otherwise with respect to, any of the Transaction Documents (hereinafter
referred to as “Other Taxes”).
 
(c)  Greka shall indemnify each Purchaser for the full amount of Taxes or Other
Taxes (including without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Purchaser
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within 30 days from the
date such Purchaser makes written demand therefor.



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(d)  Within 30 days after the date of any payment of Taxes, Greka shall furnish
to each Purchaser the original or a certified copy of a receipt evidencing
payment thereof.
 
(c)  Without prejudice to the survival of any other agreement of any Credit
Party hereunder, the agreements and obligations of Greka contained in this
Section 2.14 shall survive the payment in full of the Notes.
 
2.15   Original Issue Discount.    The Credit Parties and the Purchasers
acquiring the Warrants hereby acknowledge and agree that the Warrants are part
of an investment unit within the meaning of Section 1273(c)(2) of the IRC, which
includes the Notes being purchased by such Purchasers. Notwithstanding anything
to the contrary contained herein, the Credit Parties and such Purchasers hereby
further acknowledge and agree that for United States federal, state and local
income tax purposes the “issue price” of the Warrants, the Senior Notes and the
Senior Subordinated Notes under Section 1273(b) of the IRC shall equal $900,000,
$24,250,000 and $4,850,000, respectively. The Credit Parties and such Purchasers
agree to use the foregoing issue prices for all income tax purposes with respect
to this transaction.
 
3.     CREATION OF SECURITY INTEREST
 
3.1   Security Interest.    To secure the prompt payment to the Purchasers of
the Obligations, each Credit Party hereby assigns, pledges and grants to the
Collateral Agent, for the benefit of the Purchasers, a continuing security
interest in and to the Collateral, whether now owned or existing or hereafter
acquired or arising and wheresoever located (whether or not the same is subject
to Article 9 of the Code). All of the Credit Parties’ ledger sheets, files,
records, books of account, business papers and documents relating to the
Collateral shall, until delivered to or removed by the Collateral Agent, be kept
by the Credit Parties in trust for the Collateral Agent until all Obligations
have been paid in full. Each confirmatory assignment schedule or other form of
assignment hereafter executed by any Credit Party shall be deemed to include the
foregoing grant, whether or not the same appears therein.
 
3.2   Representations Concerning the Collateral.    The Credit Parties represent
and warrant:
 
(a)  all Receivables (i) represent complete bona fide transactions which require
no further act under any circumstances on any Credit Party’s part to make such
Receivables payable by the respective Customers, (ii) to the best of the Credit
Parties’ knowledge, are not subject to any present, future or contingent
Disputes; and (iii) do not represent bill and hold sales, consignment sales,
guaranteed sales, sale or return or other similar understandings or obligations
of any Affiliate or Subsidiary of any Credit Party;
 
(b)  the Credit Parties have no knowledge of any fact or circumstance not
disclosed to the Purchasers which would impair the validity or collectibility of
any



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Receivable other than Receivables not exceeding $500,000 in aggregate amount and
that all documents in connection with each Receivable are genuine; and
 
(c)  in the event any amounts due and owing from any Customer to any Credit
Party on any Receivable shall become subject to any Dispute, or to any other
adjustment, such Credit Party agrees that it shall promptly provide the
Collateral Agent with notice thereof. The Credit Parties further agree that they
shall also notify the Collateral Agent promptly of all returns and credits in
respect of any Receivables, which notice shall specify the Receivables affected.
 
3.3   Covenants Concerning the Collateral.    The Credit Parties covenant that
they shall:
 
(a)  place notations upon their respective books of account and any financial
statement prepared by them to disclose the Collateral Agent’s security interest
in the Collateral;
 
(b)  defend the Collateral against the claims and demands of all parties;
 
(c)  not extend the payment terms of any Receivable without prompt notice
thereof to the Collateral Agent;
 
(d)  perform all other steps reasonably requested by the Collateral Agent to
create and maintain in the Collateral Agent’s favor, for the benefit of the
Purchasers, a valid perfected security interest in all Collateral in accordance
with the priorities set forth in Section 3.9 hereof; and
 
(e)  promptly provide the Collateral Agent with duplicate originals of all
credits which any Credit Party issues to its Customers with respect to any
Receivable and immediately notify the Collateral Agent of any merchandise
returns or Disputes with respect to any Receivable. The Credit Parties shall
settle all Disputes at no cost or expense to the Collateral Agent. Should the
Collateral Agent so elect, upon the occurrence of any Event of Default, the
Collateral Agent may at any time in its discretion: (i) withdraw any Credit
Party’s authority to issue credits to its Customers with respect to any
Receivable without the Collateral Agent’s prior written consent; (ii) litigate
Disputes with respect to any Receivable or settle them directly with Customers
on terms acceptable to the Collateral Agent; or (iii) direct any Credit Party to
set aside and identify as the Collateral Agent’s property any returned or
repossessed merchandise or other goods which by sale resulted in Receivables
theretofore assigned to the Collateral Agent (“Retained Goods”). All Retained
Goods (and the proceeds thereof) shall be (A) held by the Credit Parties in
trust for the Collateral Agent, (B) subject to the Collateral Agent’s security
interest hereunder, and (C) disposed of only in accordance with the Collateral
Agent’s express written instructions.
 
3.4   Collection and Maintenance of Collateral and Records.    The Collateral
Agent may at any time verify the Receivables utilizing an audit control



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
company or any other agent of the Collateral Agent. The Collateral Agent or the
Collateral Agent’s designee may notify Customers, at any time after a Default or
Event of Default, at the Collateral Agent’s sole discretion, of the Collateral
Agent’s security interest in Receivables, collect them directly and charge the
collection costs and expenses to Greka, but, if requested by the Collateral
Agent, the Credit Parties shall instruct all of their Customers to make payments
on account of Receivables to an account under the Collateral Agent’s dominion
and control at such bank as the Collateral Agent may designate. To the extent
any Credit Party receives any payments on account of Receivables, it shall hold
such payments for the Collateral Agent’s benefit in trust as the Collateral
Agent’s trustee and immediately deliver them to the Collateral Agent in their
original form with all necessary endorsements or, as directed by the Collateral
Agent, deposit such payments as directed by the Collateral Agent. All of the
Credit Parties’ invoices shall bear the terms stated on the applicable customer
order. The Credit Parties shall provide the Collateral Agent, as requested by
the Collateral Agent, such other schedules, documents and/or information
regarding the Collateral as the Collateral Agent may reasonably require.
 
3.5   Delivery of Additional Documentation Required.    At any time upon the
request of the Collateral Agent, the Credit Parties shall execute and deliver to
the Collateral Agent, any and all financing statements, original financing
statements in lieu of continuation statements, fixture filings, security
agreements, pledges, assignments, endorsements of certificates of title, and all
other documents (the “Additional Documents”) that the Collateral Agent may
request in its reasonable discretion, in form and substance satisfactory to the
Collateral Agent, to perfect and continue perfected or better perfect the
Collateral Agent’s Liens in the Collateral (whether now owned or hereafter
arising or acquired) and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, each Credit Party authorizes the Collateral Agent
to execute any such Additional Documents in the applicable Credit Party’s name
and authorizes the Collateral Agent to file such executed Additional Documents
in any appropriate filing office.
 
3.6   Power of Attorney.    Each Credit Party hereby irrevocably makes,
constitutes, and appoints the Collateral Agent (and any of the Collateral
Agent’s officers, employees, or agents designated by the Collateral Agent) as
such Credit Party’s true and lawful attorney, with power to (a) if such Credit
Party refuses to, or fails timely to execute and deliver any of the documents
described in Section 3.5, sign the name of such Credit Party on any of the
documents described in Section 3.5, (b) at any time that an Event of Default has
occurred and is continuing, sign such Credit Party’s name on any invoice or bill
of lading relating to the Collateral, drafts against Customers, or notices to
Customers, (c) send requests for verification of Receivables, (d) endorse such
Credit Party’s name on any Collection item that may come into the any
Purchaser’s possession, (e) at any time that an Event of Default has occurred
and is continuing, make, settle, and adjust all claims under such Credit Party’s
policies of liability insurance and other insurance covering any Collateral and
make all determinations and decisions with respect



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
to such policies of insurance, and (f) at any time that an Event of Default has
occurred and is continuing, settle and adjust Disputes respecting the
Receivables, chattel paper, or general intangibles directly with Customers, for
amounts and upon terms that the Collateral Agent determines to be reasonable,
and the Collateral Agent may cause to be executed and delivered any documents
and releases that the Collateral Agent determines to be necessary. The
appointment of the Collateral Agent as each Credit Party’s attorney, and each
and every one of its rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully and finally repaid and
performed.
 
3.7   Code and Other Remedies.    During the continuance of an Event of Default,
the Collateral Agent may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the Code or any other applicable law. Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Credit
Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any Purchaser or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Collateral Agent shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Credit Party, which right or equity is hereby waived
and released. Each Credit Party further agrees, at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Credit Party’s premises or elsewhere. The Collateral Agent shall apply the
net proceeds of any action taken by it pursuant to this Section 3.7, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Collateral Agent and
the Purchasers hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with the terms of this Agreement, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, need the Collateral Agent account for the surplus, if any, to
any Credit Party. To the extent permitted by applicable law, each Credit Party
waives all claims, damages and demands it may acquire against the Collateral
Agent or any Purchaser arising out of the exercise by them of any rights
hereunder, except for such claims, damages and demands resulting from the
Collateral Agent’s or any Purchaser’s gross negligence or willful misconduct. If
any notice of a proposed sale or other



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
 
3.8   Deficiency.    Each Credit Party shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Obligations and the fees and disbursements of any attorneys employed
by the Collateral Agent or any Purchaser to collect such deficiency.
 
3.9   Lien Priority and Subordination.    The Collateral Agent, for the benefit
of the Senior Purchasers, shall have a first priority Lien on the First Priority
Collateral, free and clear of all Liens and subject only to Permitted Liens
described in clauses (b) and (d) through (n) of the definition of Permitted
Liens except that any Liens described in clause (b) of the definition of
Permitted Liens and clause (d) of the definition of Permitted Liens with respect
to the Zaca Field shall be junior to the Lien in favor of the Senior Purchasers
in the First Priority Collateral and any Liens described in clause (d) of the
definition of Permitted Liens with respect to the Asphalt Plant shall be junior
to the Lien in favor of the Senior Purchasers in the First Priority Collateral
to the extent such First Priority Collateral secures $14.3 million of principal
of the Senior Notes (together with interest, fees, and expenses related
thereto). The Collateral Agent, for the benefit of the Subordinated Purchasers,
shall have a Lien on the First Priority Collateral, free and clear of all Liens
and subject only to Permitted Liens described in clauses (a) and (d) through (n)
of the definition of Permitted Liens except that Liens described in clause (d)
of the definition of Permitted Liens with respect to the Zaca Field shall be
junior to the Lien in favor of the Subordinated Purchasers. The Collateral
Agent, for the benefit of the Senior Purchasers, shall have a Lien on the Second
Priority Collateral, free and clear of all Liens and subject only to Permitted
Liens described in clauses (b), (c) and (e) through (n) of the definition of
Permitted Liens, except that any Liens described in clause (b) of the definition
of Permitted Liens shall be junior to the Lien in favor of the Senior Purchasers
in the Second Priority Collateral. The Collateral Agent, for the benefit of the
Subordinated Purchasers, shall have a Lien on the Second Priority Collateral,
free and clear of all Liens and subject only to Permitted Liens described in
clauses (a), (c) and (e) through (n) of the definition of Permitted Liens.
 
4.     PURCHASERS’ REPRESENTATIONS AND WARRANTIES
 
Each Purchaser, severally and not jointly, makes the following representations
and warranties to Greka, each and all of which shall survive the execution and
delivery of this Agreement and the closings hereunder:
 
4.1   Investment Intention.    Such Purchaser is purchasing the Securities for
its own account, for investment purposes and not with a view to the distribution
thereof. Such Purchaser will not, directly or indirectly, offer, transfer, sell,
assign, pledge, hypothecate or otherwise dispose of the Securities (or solicit
any offers to buy, purchase, or otherwise acquire any of the Securities), except
in compliance with the Securities Act and any other applicable law.



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.2   Accredited Investor.    Such Purchaser is an “accredited investor” (as
that term is defined in Rule 501 of Regulation D under the Securities Act) and
by reason of its business and financial experience, it has such knowledge,
sophistication and experience in business and financial matters as to be capable
of evaluating the merits and risks of the prospective investment, is able to
bear the economic risk of such investment and is able to afford a complete loss
of such investment.
 
4.3   Restricted Securities.    Each Purchaser understands that the Securities
it is purchasing may be characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from Greka in a
transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration under
the Securities Act, only in certain limited circumstances. In this connection,
such Purchaser represents that it is familiar with Rule 144 of the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
4.4   Existence.    Such Purchaser is an entity duly organized, validly existing
and in good standing under the laws of the state of its organization.
 
4.5   Power; Authorization; Enforceable Obligations.    The execution, delivery
and performance by such Purchaser of this Agreement and the other Transaction
Documents to be executed by it: (i) are within such Purchaser’s corporate or
other power; (ii) have been duly authorized by all necessary corporate or other
action; (iii) are not in contravention of any provision of such Purchaser’s
certificate of incorporation or by-laws or other organizational documents; and
(iv) will not violate any law or regulation, or any order or decree of any court
or governmental instrumentality binding on such Purchaser. This Agreement and
the other Transaction Documents to which such Purchaser is a party have each
been duly executed and delivered by such Purchaser and constitute the legal,
valid and binding obligations of such Purchaser, enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
5.      CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES
 
Each Credit Party, jointly and severally, makes the following representations
and warranties to each Purchaser, each and all of which shall survive the
execution and delivery of this Agreement and the Closing hereunder:
 
5.1   Authorized and Outstanding Shares of Capital Stock.    After giving effect
to the Closing, the authorized capital stock of Greka consists of 50,000,000
shares of common stock, no par value, of which 4,698,872 shares are issued and
outstanding. All of such issued and outstanding shares are validly issued, fully
paid and non-assessable. Except as set forth on Schedule 5.1, (i) there is no
existing option,



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

warrant, call, commitment or other agreement to which Greka is a party
requiring, and there are no convertible securities of Greka outstanding which
upon conversion would require, the issuance of any additional shares of Stock of
Greka or other securities convertible into shares of equity securities of Greka,
and (ii) there are no agreements to which Greka is a party with respect to the
voting or transfer of the Stock of Greka. There are no stockholders’ preemptive
rights or rights of first refusal or other similar rights with respect to the
issuance of Stock by Greka. True and correct copies of the certificate of
incorporation and by-laws of Greka have been delivered to each Purchaser. Greka
is the record and beneficial owner of all issued and outstanding shares of
capital stock of Greka Integrated and any right to acquire the same.
 
5.2   Authorization and Issuance of the Securities.    The issuance of the
Securities has been duly authorized by all necessary corporate action on the
part of Greka and, upon delivery of the Securities against payment in accordance
with the terms hereof, the Securities will have been validly issued, free and
clear of all pledges, liens, encumbrances and preemptive rights. The issuance of
shares of Common Stock upon exercise of the Warrants has been duly authorized by
all necessary corporate action on the part of Greka and, when issued upon such
exercise, such Common Stock will have been validly issued and fully paid and
non-assessable. Greka has duly reserved that number of shares of Common Stock
equal to the aggregate number specified on Schedule A hereto for issuance
pursuant to the terms of the Warrants.
 
5.3   Securities Laws.    In reliance on the investment representations
contained in Sections 4.1 and 4.2 hereof, the offer, issuance, sale and delivery
of the Securities, as provided in this Agreement, are exempt from the
registration requirements of the Securities Act and all applicable state
securities laws, and are otherwise in compliance with such laws. Neither Greka
nor any Person acting on their behalf has taken or will take any action
(including, without limitation, any offering of any securities of Greka under
circumstances which would require the integration of such offering with the
offering of the Securities under the Securities Act and the rules and
regulations of the SEC thereunder) which might subject the offering, issuance or
sale of the Securities to the registration requirements of Section 5 of the
Securities Act.
 
5.4   Corporate Existence.    Each of the Credit Parties, (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
State of its incorporation, as set forth on Schedule 5.5; (ii) is duly qualified
as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification (except for jurisdictions in which such
failure to so qualify or to be in good standing would not have a Material
Adverse Effect); (iii) has the requisite corporate power and authority and the
legal right to own, pledge, mortgage or otherwise encumber and operate its
properties, to lease the property it operates under lease, and to conduct its
business as now being conducted and as proposed to be conducted; and (iv) has,
or has applied for, all material licenses, permits, consents or approvals from
or by, and has made all material filings with, and has given all material
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct.



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.5.   Subsidiaries.    There currently exist no Subsidiaries of Greka other
than as set forth on Schedule 5.5 hereto, which sets forth such Subsidiaries,
together with their respective jurisdictions of organization, and the authorized
and outstanding capital Stock of each such Subsidiary, by class and number and
percentage of each class owned by Greka or any other Person. There are no
options, warrants, rights to purchase or similar rights covering capital Stock
for any such Subsidiary.
 
5.6   Corporate Power; Authorization; Enforceable Obligations.    The execution,
delivery and performance by each Credit Party of this Agreement, the other
Transaction Documents to which each is a party and all instruments and documents
to be delivered by each Credit Party, and the consummation of the other
transactions contemplated by any of the foregoing: (i) are within such Credit
Party’s corporate power and authority; (ii) have been duly authorized by all
necessary or proper corporate action; (iii) are not in contravention of any
provision of such Credit Party’s certificate of incorporation or by-laws; (iv)
will not violate any law or regulation, or any order or decree of any court or
governmental instrumentality; (v) will not conflict with or result in the breach
or termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party, any of its Subsidiaries or any of their property is
bound; (vi) will not result in the creation or imposition of any Lien upon any
of the property of such Credit Party or any of its Subsidiaries other than
Permitted Liens; and (vii) do not require the consent or approval of, or any
filing with, any Governmental Authority or any other Person (except to the
extent previously obtained or made). At or prior to the Closing Date, each of
this Agreement and the other Transaction Documents shall have been duly executed
and delivered by each Credit Party thereto and each shall then constitute a
legal, valid and binding obligation of such Credit Party, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
5.7   Financial Statements.    (a)   The audited consolidated balance sheets of
Greka and its Subsidiaries and Greka Integrated and its Subsidiaries as at
December 31, 2001, and the related consolidated statements of income and cash
flows for the year then ended, with the opinion thereon of a nationally known
accounting firm acceptable to the Required Holders, and the unaudited
consolidated balance sheet of Greka and its Subsidiaries and Greka Integrated
and its Subsidiaries as at March 31, 2002 (the “Balance Sheet”) and the related
unaudited consolidated statements of income, and cash flows for the three months
then ended, copies of which have previously been delivered to each Purchaser,
have been, except as noted therein, prepared in conformity with GAAP
consistently applied throughout the periods involved and present fairly in all
material respects the consolidated financial position of Greka and its
Subsidiaries and Greka Integrated and its Subsidiaries, as applicable, as at the
dates thereof, and the



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consolidated results of their operations and cash flows for the periods then
ended, subject, in the case of the interim financial statements, to normal
year-end audit adjustments. Each Credit Party is, and after giving effect to the
transaction contemplated hereby will be, Solvent.
 
(d)  Except as set forth on Schedule 5.7, no Credit Party nor any of its
Subsidiaries has any material obligations, contingent or otherwise, including,
without limitation, liabilities for Charges, long-term leases or unusual forward
or long-term commitments which are not reflected in the Balance Sheet, other
than those incurred since December 31, 2001, in the ordinary course of business.
 
(c)  Except as set forth on Schedule 5.7, no dividends or other distributions
have been declared, paid or made upon any shares of capital Stock of any Credit
Party, nor have any shares of capital Stock of any Credit Party been redeemed,
retired, purchased or otherwise acquired for value by any Credit Party since
December 31, 2001.
 
5.8   Ownership of Property.    (a) Except as set forth on Schedule 5.8, neither
Credit Party nor any of its Subsidiaries owns any material interest in real
estate. Each Credit Party and its Subsidiaries has good and marketable and
insurable fee simple title to its owned real property, free and clear of all
Liens. Each Credit Party and its Subsidiaries has valid and marketable leasehold
interests in the leases described on Schedule 5.8 hereto, and, except as set
forth on Schedule 5.8, good and marketable title to, or valid leasehold
interests in, all of its other properties and assets free and clear of all
Liens, except Permitted Liens.
 
(b)  All material real property leased by each Credit Party and its Subsidiaries
is set forth on Schedule 5.8. Each of such leases is valid and enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity)) and is in full force and effect. The Credit
Parties have made available or delivered to each Purchaser true and complete
copies of each of such material leases set forth on Schedule 5.8 and all
documents affecting the rights or obligations of the Credit Parties or any of
their Subsidiaries, including, without limitation, any non-disturbance and
recognition agreements, subordination agreements, attornment agreements and
agreements regarding the term or rental of any of the leases. Except as set
forth on Schedule 5.8, none of the Credit Parties, any of its Subsidiaries nor,
to its knowledge, any other party to any such lease is in default of its
obligations thereunder or has delivered or received any notice of default under
any such lease, nor has any event occurred which, with the giving of notice, the
passage of time or both, would constitute a default under any such lease.
 
(c)  Except as disclosed on Schedule 5.8, no Credit Party or its Subsidiaries is
obligated under or a party to, any option, right of first refusal or any other



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

contractual right to purchase, acquire, sell, assign or dispose of any real
property owned or leased by such Credit Party or such Subsidiary.
 
5.9   Material Contracts; Indebtedness.    Schedule 5.9 contains a true, correct
and complete list and description of all Material Contracts. Each Material
Contract is a valid and binding agreement of a Credit Party or its Subsidiaries
(as the case may be) enforceable against such Credit Party or such Subsidiary in
accordance with its terms (subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity)), and none of the Credit Parties nor any of its
Subsidiaries has any knowledge that any Material Contract is not a valid and
binding agreement against the other parties thereto. Each Credit Party and each
of its Subsidiaries has fulfilled or is complying with all obligations required
pursuant to the Material Contract to have been performed by such Credit Party or
such Subsidiary on its part. Except as set forth in Schedule 5.9, none of the
Credit Parties nor any of its Subsidiaries is in default or breach, nor to such
Credit Party’s or such Subsidiary’s knowledge, is any third party in default or
breach under, or with respect to, any Material Contract. Except as set forth on
Schedule 5.9, none of the Credit Parties nor any of its Subsidiaries has any
Indebtedness or Liens on its assets except Permitted Indebtedness and Permitted
Liens, respectively.
 
5.10   Environmental Protection.    (a) Except as set forth on Schedule 5.10,
(i) all real property owned, leased or otherwise operated by each Credit Party
and its Subsidiaries (each, a “Facility”) is free of contamination from any
Hazardous Materials, the presence of which could result in Environmental
Liabilities and Costs in excess of more than $500,000 with respect to any one
such event or $1,000,000 in the aggregate, (ii) none of the Credit Parties nor
any of its Subsidiaries has caused or suffered to occur any Release at, or under
any current or formally owned Facility and, to the knowledge of any Credit
Party, no Release has occurred at any current or former Facility, except in
either case, Releases which would not reasonably be expected to result in the
Credit Parties and its Subsidiaries incurring Environmental Liabilities and
Costs in excess of $500,000 with respect to any one such event or $1,000,000 in
the aggregate, (iii) each Credit Party and each of its Subsidiaries and each
Facility and the operations thereon have been and are in compliance with
Environmental Laws, except for noncompliance that would not reasonably be
expected to result in any Credit Party and its Subsidiaries incurring
Environmental Liabilities and Costs in excess of $500,000 with respect to any
one such event or $1,000,000 in the aggregate; (iv) each Credit Party and each
of its Subsidiaries has obtained, or has applied for, currently maintains and is
in full compliance with and in good standing under all permits, licenses, or
other authorizations required under Environmental Laws except where the failure
to obtain, maintain or comply with such Environmental Permits is not reasonably
expected to result in any Credit Party or any Subsidiary incurring Environmental
Liabilities and Costs in excess of $1,000,000 with respect to any one such event
or $1,000,000 in the aggregate and none of



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Credit Parties nor any of its Subsidiaries has any knowledge of any
proceedings to substantially modify or to revoke any such permit, (v) there are
no investigations, proceedings or litigation pending or, to any Credit Party’s
or its Subsidiaries’ knowledge, threatened affecting or against such Credit
Party, any of its Subsidiaries or the Facilities alleging noncompliance with or
potential liability under Environmental Laws, (vi) except for communications in
connection with the matters listed on Schedule 5.10, none of the Credit Parties
nor any of its Subsidiaries has received any communication or notice (including,
without limitation, requests for information) indicating the potential of
Environmental Liabilities and Costs against such Credit Party or its
Subsidiaries, which has not been resolved, and (vii) none of the Credit Parties
nor any of its Subsidiaries is aware of any facts, circumstances or conditions
that could result in the Credit Parties or its Subsidiaries incurring unbudgeted
Environmental Liabilities and Costs in excess of $500,000 with respect to any
one such event and $1,000,000 in the aggregate.
 
(b)  Each of the Credit Parties has provided Purchasers with copies of any
material environmental assessments, audits, inspections or similar reports
relating to the Credit Parties and their respective Subsidiaries and all real
estate owned, operated or leased by or for any Credit Party or any of its
Subsidiaries.
 
5.11   Labor Matters.    (a) There are no strikes or other labor disputes
against any Credit Party or any of its Subsidiaries pending or, to such Credit
Party’s or its Subsidiaries’ knowledge, threatened. Hours worked by and payment
made to employees of such Credit Party’s and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters. All payments due from each Credit Party and each of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of such Credit Party or such Subsidiary.
There is no organizing activity involving any Credit Party or any of its
Subsidiaries pending or, to such Credit Party’s or its Subsidiaries’ knowledge,
threatened by any labor union or group of employees. There are no representation
proceedings pending or, to any Credit Party’s or its Subsidiaries’ knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party or its Subsidiaries has made a pending
demand for recognition. There are no complaints or charges against any Credit
Party or any of its Subsidiaries pending or, to such Credit Party’s or its
Subsidiaries’ knowledge, threatened to be filed with any federal, state, local
or foreign court, governmental agency or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by such Credit Party’s or any of its Subsidiaries of any individual.
 
(b)  Neither Credit Party nor any of its Subsidiaries is, or during the five
years preceding the date hereof was, a party to any labor or collective
bargaining agreement and there are no labor or collective bargaining agreements
which pertain to employees of any Credit Party or its Subsidiaries.



35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.12   Other Ventures.    Except as set forth on Schedule 5.12, none of the
Credit Parties nor any of its Subsidiaries is engaged in any joint venture or
partnership with any other Person.
 
5.13   Taxes.    Except as set forth on Schedule 5.13, all material federal,
state, local and foreign tax returns, reports and statements required to be
filed by each Credit Party and its Subsidiaries have been timely filed with the
appropriate Governmental Authority and all such returns, reports and statements
are true, correct and complete in all material respects. All Charges and other
impositions due and payable for the periods covered by such returns, reports and
statements have been paid prior to the date on which any fine, penalty, interest
or late charge may be added thereto for nonpayment thereof, or any such fine,
penalty, interest, late charge or loss has been paid. Proper and accurate
amounts have been withheld by such Credit Party and its Subsidiaries from its
employees for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of applicable federal, state,
local and foreign law and such withholdings have been timely paid to the
respective governmental agencies. No Credit Party nor any of its Subsidiaries
has executed or filed with the IRS or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any Charges. No tax audits or other
administrative or judicial proceedings are pending or threatened with regard to
any Charges for which any Credit Party or its Subsidiary may be liable and no
assessment of Charges is proposed against any Credit Party or its Subsidiary. No
Credit Party nor any of its Subsidiaries has filed a consent pursuant to IRC
Section 341(f) or agreed to have IRC Section 341(f)(2) apply to any dispositions
of subsection (f) assets (as such term is defined in IRC Section 341(f)(4)).
None of the property owned by any Credit Party or any of its Subsidiaries is
property which such Credit Party is required to treat as being owned by any
other Person pursuant to the provisions of Section 168(f)(8) of the Internal
Revenue Code of 1954, as amended, and in effect immediately prior to the
enactment of the Tax Reform Act of 1986 or is “tax-exempt use property” within
the meaning of IRC Section 168(h). No Credit Party nor any of its Subsidiaries
has agreed or has been requested to make any adjustment under IRC Section 481(a)
by reason of a change in accounting method or otherwise. No Credit Party nor any
of its Subsidiaries has any obligation under any written tax sharing agreement.
 
5.14   No Litigation.    Except as disclosed on Schedule 5.14, no action, claim
or proceeding is now pending or, to the knowledge of any Credit Party or its
Subsidiaries, threatened against such Credit Party or any of its Subsidiaries,
at law, in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which if
adversely determined would result in a Material Adverse Effect or a judgment for
the payment of money in excess of $10,000.
 
5.15   Brokers.    Except for Durham Capital Corp., no broker or finder acting
on behalf of any Credit Party or any of its Subsidiaries brought about the
consummation of the transactions contemplated pursuant to this Agreement and
neither



36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Credit Party nor any of its Subsidiaries has any obligation to any Person
in respect of any finder’s or brokerage fees (or any similar obligation) in
connection with the transactions contemplated by this Agreement. The Credit
Parties are solely responsible for the payment of all such finder’s or brokerage
fees.
 
5.16   Employment Agreements.    Except as set forth on Schedule 5.16, there are
no employment, consulting or management agreements covering management of any
Credit Party or any of its Subsidiaries.
 
5.17   Patents, Trademarks, Copyrights and Licenses.    Each Credit Party and
each of its Subsidiaries owns all licenses, patents, patent applications,
copyrights, service marks, trademarks and registrations and applications for
registration thereof, and trade names necessary to continue to conduct its
business as heretofore conducted by it and now being conducted by it, each of
which is listed, together with Patent and Trademark Office or Copyright Office
application or registration numbers, where applicable, on Schedule 5.17. To such
Credit Party’s knowledge, such Credit Party and each of its Subsidiaries
conducts its businesses without infringement or claim of infringement of any
license, patent, copyright, service mark, trademark, trade name, trade secret or
other intellectual property right of others, except as set forth on Schedule
5.17. To such Credit Party’s knowledge, there is no infringement by others of
any license, patent, copyright, service mark, trademark, trade name, trade
secret or other intellectual property right of such Credit Party’s or any of its
Subsidiaries, except as set forth on Schedule 5.17.
 
5.18   No Material Adverse Effect.    Except as set forth on Schedule 5.18, no
event has occurred since December 31, 2001 which has had or could be reasonably
expected to have a Material Adverse Effect.
 
5.19   ERISA.    (a) Schedule 5.19 sets forth: (i) all “employee benefit plans”,
as defined in Section 3(3) of ERISA, and any other employee benefit arrangements
or payroll practices, including, without limitation, severance pay, sick leave,
vacation pay, salary continuation for disability, consulting or other
compensation agreements, retirement, deferred compensation, bonus, stock
purchase, hospitalization, medical insurance, life insurance and scholarship
programs (the “Plans”) maintained by any Credit Party and any of its
Subsidiaries or to which such Credit Party or any its Subsidiaries contributed
or is obligated to contribute thereunder, and (ii) all “employee pension plans”,
as defined in Section 3(2) of ERISA (the “Pension Plans”), maintained by such
Credit Party, any of its Subsidiaries or any of its ERISA Affiliates to which
such Credit Party, any of its Subsidiaries or any of its ERISA Affiliates
contributed or is obligated to contribute thereunder.
 
(b)  No Purchaser will have (i) any obligation to make any contribution to any
Multiemployer Plan or (ii) any withdrawal liability from any such Multiemployer
Plan under Section 4201 of ERISA which it would not have had if it had not
purchased the Securities from the Credit Parties at the Closing in accordance
with the terms of this Agreement.



37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  The Pension Plans intended to be qualified under Section 401 of the IRC are
so qualified and the trusts maintained pursuant thereto are exempt from federal
income taxation under Section 501 of the IRC, and nothing has occurred with
respect to the operation of the Pension Plans which could cause the loss of such
qualification or exemption or the imposition of any liability, penalty, or tax
under ERISA or the IRC.
 
(d)  All contributions required by law or pursuant to the terms of the Plans
(without regard to any waivers granted under Section 412 of the IRC) to any
funds or trusts established thereunder or in connection therewith have been made
by the due date thereof (including any valid extension) and no accumulated
funding deficiencies exist in any of the Pension Plans.
 
(e)  There is no “amount of unfunded benefit liabilities” as defined in Section
4001(a)(18) of ERISA in any of the respective Pension Plans. Each of the
respective Pension Plans are fully funded in accordance with the actuarial
assumptions used by the PBGC to determine the level of funding required in the
event of the termination of the Pension Plan and all benefit liabilities do not
exceed the assets of such Pension Plans.
 
(f)  There has been no “reportable event” as that term is defined in Section
4043 of ERISA and the regulations thereunder with respect to the Pension Plans
which would require the giving of notice, or any event requiring disclosure
under Sections 4041(c)(3)(C), 4063(a) or 4068(f) of ERISA.
 
(g)  There is no material violation of ERISA with respect to the filing of
applicable reports, documents, and notices regarding the Plans with the
Secretary of Labor and the Secretary of the Treasury or the furnishing of such
documents to the participants or beneficiaries of the Plans.
 
(h)  True, correct and complete copies of the following documents, with respect
to each of the Plans, have been made available or delivered to each Purchaser by
each Credit Party: (A) any plans and related trust documents, and amendments
thereto, (B) the most recent Forms 5500 (including any schedules thereto) and
the most recent actuarial valuation report, if any, (C) the last IRS
determination letter, (D) summary plan descriptions, (E) written communications
to employees relating to the Plans and (F) written descriptions of all
non-written agreements relating to the Plans.
 
(i)  here are no pending actions, claims or lawsuits which have been asserted or
instituted against the Plans, the assets of any of the trusts under such Plans
or the Plan sponsor or the Plan administrator, or against any fiduciary of the
Plans with respect to the operation of such Plans (other than routine benefit
claims), nor does any Credit Party or any of its Subsidiaries have knowledge of
facts which could form the basis for any such claim or lawsuit.



38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(j)  All amendments and actions required to bring the Plans into conformity in
all material respects with all of the applicable provisions of ERISA and other
applicable laws have been made or taken except to the extent that such
amendments or actions are not required by law to be made or taken until a date
after the Closing Date.
 
(k)  The Plans have been maintained, in all material respects, in accordance
with their terms and with all provisions of ERISA (including rules and
regulations thereunder) and other applicable Federal and state law, and no
Credit Party nor any of its Subsidiaries or “party in interest” or “disqualified
person” with respect to the Plans has engaged in a “prohibited transaction”
within the meaning of Section 4975 of the IRC or Section 406 of ERISA.
 
(l)  None of the Credit Parties, any of their Subsidiaries or any ERISA
Affiliate has terminated any Pension Plan, or incurred any outstanding liability
under Section 4062 of ERISA to the PBGC, or to a trustee appointed under Section
4042 of ERISA.
 
(m)  None of the Credit Parties, any of their Subsidiaries or any ERISA
Affiliate maintains retired life and retired health insurance plans which are
Welfare Plans and which provide for continuing benefits or coverage for any
participant or any beneficiary of a participant except as may be required under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
and at the expense of the participant or the participant’s beneficiary. Each
Credit Party, all of its Subsidiaries and all ERISA Affiliates which maintain a
Welfare Plan have complied with the notice and continuation requirements of
COBRA and the regulations thereunder.
 
(n)  None of the Credit Parties, any of their Subsidiaries or any ERISA
Affiliate has contributed or been obligated to contribute to a Multiemployer
Plan as of the Closing.
 
(o)  None of the Credit Parties, any of their Subsidiaries or any ERISA
Affiliate has withdrawn in a complete or partial withdrawal from any
Multiemployer Plan prior to the Closing Date, nor has any of them incurred any
liability due to the termination or reorganization of a Multiemployer Plan.
 
(p)  None of the Credit Parties, any of their Subsidiaries, any ERISA Affiliate
or any organization to which any Credit Party is a successor or parent
corporation, within the meaning of Section 4069(b) of ERISA, has engaged in any
transaction, within the meaning of Section 4069 of ERISA.
 
5.20   SEC Documents.     Greka has made available to each Purchaser a true and
complete copy of each report, schedule, registration statement and definitive
proxy statement filed by Greka with the SEC since December 31, 2000 and prior to
the date of this Agreement (the “SEC Documents”), which are all the documents
(other than preliminary material) that either of them was required to file with
the SEC since such date. As of their respective dates, the SEC Documents
complied in all material respects



39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
5.21   Ordinary Course of Business.     Except as set forth on Schedule 5.7
hereto or in response to the events described therein, since December 31, 2001,
each Credit Party and each of its Subsidiaries has conducted its operations only
in the ordinary course of business consistent with past practice.
 
5.22   Insurance.    Schedule 5.22 hereto contains a complete and correct list
of all policies of insurance of any kind or nature covering any Credit Party and
its Subsidiaries, including, without limitation, policies of life, fire, theft,
employee fidelity and other casualty and liability insurance, indicating the
type of coverage, name of insured, the insurer, the premium, the expiration date
of each policy and the amount of coverage, and such policies are in full force
and effect. Complete and correct copies of each such policy have been furnished
or made available to each Purchaser. Such policies are in amounts customary for
the industry in which the Credit Parties and their Subsidiaries operate.
 
5.23   Compliance with Law.    Each Credit Party and its Subsidiaries are in
compliance with all Applicable Law, except where the failure to be in compliance
would not have a Material Adverse Effect.
 
5.24   Absence of Default.    Each Credit Party and its Subsidiaries are in
material compliance in all respects with all of the provisions of their
respective certificates of incorporation and by-laws (or the equivalent
thereof), and no event has occurred or failed to occur (including, without
limitation, any matter which could create a default hereunder by cross-default)
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes, (i) a Default or (ii) a default by such Credit Party or any of its
Subsidiaries under any indenture, agreement or other instrument relating to
Indebtedness of such Credit Party or any of its Subsidiaries in the amount of
$1,000,000 or more in the aggregate, any material license, or any judgment,
decree or order to which such Credit Party or any of its Subsidiaries is a party
or by which such Credit Party or any of its Subsidiaries or any of their
respective properties may be bound or affected.
 
5.25   Agreements with Affiliates.    Except for agreements or arrangements with
Affiliates wherein any Credit Party or one or more of its Subsidiaries provides
services to such Affiliates for fair consideration or which are set forth on
Schedule 5.25 hereto, neither Credit Party nor any of its Subsidiaries has (i)
any written agreements or binding arrangements of any kind with any Affiliate or
(ii) any management or consulting agreements of any kind with any Affiliate.



40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.26   Gas Contracts.    No Credit Party (i) is obligated in any material
respect by virtue of any prepayment made under any contract containing a
“take-or-pay” or “prepayment” provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any Oil and Gas Properties at
some future date without receiving full payment therefor at the time of
delivery, and (ii) has not produced gas, in any material amount, subject to, and
neither any Credit Party nor any of the Oil and Gas Properties is subject to,
balancing rights of third parties or balancing duties under governmental
requirements, except as to such matters for which such Credit Party has
established monetary reserves adequate in amount to satisfy such obligations and
has segregated such reserves from other accounts.
 
5.27   Refunds.    No orders of, proceedings pending before, or other
governmental requirements of, the Federal Energy Regulatory Commission, or any
other similar state or federal regulatory body or governmental authority exist
which could result in any Credit Party being required to refund any material
portion of the proceeds received or to be received from the sale of hydrocarbons
constituting part of the Oil and Gas Properties.
 
5.28   Minute Books.    The minute books of each Credit Party, as previously
made available to each Purchaser, accurately reflect all formal corporate action
of the stockholders and Board of Directors of such Credit Party.
 
5.29   Full Disclosure.    No information contained in this Agreement, any other
Transaction Document, the Financials or any written statement furnished by or on
behalf of any Credit Party pursuant to the terms of this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading in light of
the circumstances under which made.
 
6.     COVENANTS
 
6.1   Affirmative Covenants.    Each Credit Party, jointly and severally,
covenants and agrees that from and after the date hereof (except as otherwise
provided herein, or unless the Required Holders have given their prior written
consent) so long as the Notes are outstanding, it shall:
 
(a)   Books and Records.    Keep adequate records and books of account with
respect to its business activities, and the Collateral, in which proper entries
reflecting all of its financial transactions are made, in accordance with GAAP.
 
(b)   Financial Statements, Reports, Certificates.    Provide to each Purchaser:
 
(i)  as soon as available, but in any event within 90 days (or, if such Person
has filed a Form 12b-25 filing extension with the SEC, 105 days) after the end
of each Fiscal Year, Greka’s and its Subsidiaries’ and Greka Integrated’s and
its



41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiaries’ balance sheet as at the end of such Fiscal Year and the related
statements of income, retained earnings and statement of cash flow for such
Fiscal Year, setting forth in comparative form the figures as at the end of and
for the previous Fiscal Year, which shall have been reported on by independent
certified public accountants acceptable to the Required Holders and shall be
accompanied by an unqualified audit report issued by such independent certified
public accountants;
 
(ii)  as soon as available, but in any event within 45 days (or, if such Person
has filed a Form 12b-25 filing extension with the SEC, 50 days) after the close
of each quarter except the fourth quarter, and upon request by the Required
Holders with respect to the fourth quarter, the balance sheet as at the end of
such quarter and the related statements of income, retained earnings and
statement of cash flow for such quarter covering Greka’s and its Subsidiaries’
and Greka Integrated’s and its Subsidiaries’ operations during such period,
which have been internally prepared by Greka and Greka Integrated. All financial
statements required by this Section 6.1(b) shall be prepared in accordance with
GAAP, subject to year end adjustments in the case of quarterly statements. At
the times the financial statements are furnished pursuant to this Section
6.1(b), a certificate of Greka’s President or Chief Financial Officer shall be
delivered to the Purchasers stating that, based on an examination sufficient to
enable him to make an informed statement, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
Greka with respect to such event.
 
(iii)  monthly flash reports containing information contained on Schedule 6.1(b)
hereto.
 
(iv)  by January 31 of each Fiscal Year commencing with Fiscal Year 2003, a
month by month projected operating budget and cash flow for such Fiscal Year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by Greka’s President or Chief Financial Officer to the
effect that such projections have been prepared on the basis of sound financial
planning practice consistent with past budgets and financial statements and that
such officer has no reason to question the reasonableness of any material
assumptions on which such projections were prepared.
 
(c)   Communications with Accountants.    Permit the Purchasers, upon reasonable
notice and with a representative of Greka present, to communicate directly with
its independent certified public accountants and tax advisors and authorize
those accountants to disclose to the Purchasers any and all financial statements
and other supporting financial documents and schedules including copies of any
management letter with respect to the business, financial condition and other
affairs of the Credit Parties and their Subsidiaries.
 
(d)   Maintenance of Existence, Conduct of Business and Operation of
Properties.    (i) Do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence, and its rights and
franchises, (ii) at all times



42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

maintain, preserve and protect all of its patents, trademarks and trade names,
and preserve all the remainder of its material assets, in use or useful in the
conduct of its business and keep the same in good repair, working order and
condition (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all needful and proper repairs, renewals and
replacements, betterments and improvements thereto consistent with industry
practices, and (iii) operate or, to the extent that the right of operation is
vested in others, will exercise its best efforts to require the operator to
operate the Oil and Gas Properties and all wells drilled thereon and that may
hereafter be drilled thereon, continuously and in good workmanlike manner in
accordance with the best usage of the field and in accordance with all laws of
the United States of America and the state in which such property is situated,
as well as all rules, regulations and laws of any governmental agency having
jurisdiction to regulate the manner in which the operation of such property
shall be carried on, and will comply with all terms and conditions of the Leases
such Credit Party now holds and each assignment or contract obligating such
Credit Party in any way with respect to the Oil and Gas Property; but nothing
herein shall be construed to empower any Credit Party to bind the Purchasers to
any contract or obligation or render the Purchasers in any way responsible or
liable for bills or obligations incurred by any Credit Party.
 
(e)   Taxes.    Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against the Credit
Parties or any of their assets to be paid in full, before delinquency or before
the expiration of any extension period, except to the extent that the validity
of such assessment or tax shall be the subject of a Permitted Protest. The
Credit Parties shall pay all transfer, excise or similar taxes (not including
income or franchise taxes) in connection with the issuance, sale, delivery or
transfer by the Credit Parties to Purchasers of the Securities, and shall
indemnify and save Purchasers harmless without limitation as to time against any
and all liabilities with respect to such taxes. The Credit Parties shall not be
responsible for any taxes in connection with the transfer of the Securities by
the holder thereof. The obligations of the Credit Parties under this Section
6.1(e) shall survive the payment, prepayment or redemption of the Notes and the
termination of this Agreement.
 
(f)   Insurance.    At its own cost and expense in amounts and with carriers
acceptable to the Purchasers, (i) keep all its insurable properties and
properties in which it has an interest insured against the hazards of fire,
flood, sprinkler leakage, those hazards covered by extended coverage insurance
and such other hazards, and for such amounts, as is customary in the case of
companies engaged in businesses similar to the Credit Parties’ including,
without limitation, business interruption insurance; (ii) maintain a bond in
such amounts as is customary in the case of companies engaged in businesses
similar to the Credit Parties’ insuring against larceny, embezzlement or other
criminal misappropriation of insured’s officers and employees who may either
singly or jointly with others at any time have access to the assets or funds of
the Credit Parties either directly or through authority to draw upon such funds
or to direct generally the disposition of such assets; (iii) maintain public and
product liability insurance against claims for personal injury, death or
property damage suffered by others; (iv) maintain all



43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such workers’ compensation or similar insurance as may be required under the
laws of any state or jurisdiction in any Credit Party is engaged in business;
(v) furnish the Collateral Agent with (x) copies of all policies within 5 days
after any expiration date and evidence of the maintenance of such policies at
least 15 days before any expiration date, and (y) appropriate loss payable
endorsements in form and substance satisfactory to the Required Holders, naming
the Collateral Agent as loss payee for the benefit of the Purchasers and
providing that as to the Purchasers the insurance coverage shall not be impaired
or invalidated by any act or neglect of any Credit Party and the insurer will
provide the Collateral Agent with at least 30 days notice prior to cancellation.
The Credit Parties shall instruct the insurance carriers that in the event of
any loss thereunder, the carriers shall make payment for such loss to the
Collateral Agent and not to the Credit Parties and the Collateral Agent jointly.
If any insurance losses are paid by check, draft or other instrument payable to
the Credit Parties and the Collateral Agent jointly, the Collateral Agent may
endorse any Credit Party’s name thereon and do such other things as the
Collateral Agent may deem advisable to reduce the same to cash. The Collateral
Agent is hereby authorized to adjust and compromise claims. The Collateral Agent
shall permit the Credit Parties to use any loss recoveries received by the
Collateral Agent upon any such insurance to acquire replacement assets useful in
one or more of the Credit Parties’ businesses or to effect repairs on any asset
that suffers such loss. If the Credit Parties do not use such loss recoveries in
such manner within 90 days of the Collateral Agent’s receipt of such loss
recoveries, such loss recoveries received by the Collateral Agent shall be
applied first to the Obligations with respect to the Senior Notes and then to
the Obligations with respect to the Senior Subordinated Notes; provided,
however, that loss recoveries in respect of the Second Priority Collateral
received by Collateral Agent shall be applied to the Obligations in the same
manner described above, subject to the terms of the GMAC Loan Agreement.
Notwithstanding the foregoing, to the extent that any insurance proceeds
received by the Collateral Agent do not belong to the Credit Parties or result
from the loss of property of the Credit Parties which is not Collateral, the
Collateral Agent will return such proceeds to the Credit Parties. Any surplus
shall be paid by the Collateral Agent to the Credit Parties or applied as may be
otherwise required by law. Any deficiency thereon shall be paid by the Credit
Parties to the Purchasers, on demand.



44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(g)   Location of Inventory and Equipment.    Keep the Inventory and Equipment
only at the locations identified on Schedule 6.1(g); provided, however, that the
Credit Parties may amend Schedule 6.1(g) with respect to the location of
Inventory so long as such amendment occurs by written notice to the Collateral
Agent not less than 30 days prior to the date on which the Inventory is moved to
such new location, so long as such new location is within the continental United
States, and so long as, at the time of such written notification, the applicable
Credit Party provides any financing statements necessary to perfect and continue
perfected the Purchasers’ Liens on such assets and also provides to the
Collateral Agent a Collateral Access Agreement; provided, further that the
Credit Parties may move to, and keep in, China certain Equipment identified on
Schedule 6.1(g).
 
(h)   Compliance with Laws.    (i) Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
including without limitation the Fair Labor Standards Act, the Americans With
Disabilities Act and Sanction/Embargo Programs, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, would not result in and reasonably could not be expected to result in
a Material Adverse Effect and (ii) maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws and Sanction/Embargo
Programs, which system shall include periodic reviews of such compliance.
 
(i)   Leases.    Pay when due all rents and other amounts payable under any
leases to which any Credit Party is a party or by which any Credit Party’s
properties and assets are bound, unless such payments are the subject of a
Permitted Protest.
 
(j)   Environmental.    (i) In the event that any Credit Party obtains, gives or
receives notice of any material release or threat of Release of any Hazardous
Materials on its property at concentrations exceeding those allowed by
Environmental Laws or that need to be reported to a Governmental Authority (any
such event being hereinafter referred to as a “Hazardous Discharge”) or receives
any notice of a material violation, request for information or notification that
it is potentially responsible for Environmental Liabilities and Costs, demand
letter or complaint, order, citation, or other written notice with regard to any
Hazardous Discharge or violation of any Environmental Laws affecting its
property or it’s interest therein (any of the foregoing is referred to herein as
an “Environmental Complaint”) from any Governmental Authority or Person, then
the Credit Parties shall, within 5 Business Days, give written notice of same to
the Purchasers detailing facts and circumstances of which any Credit Party is
aware giving rise to the Hazardous Discharge or Environmental Complaint and
periodically inform the Purchasers of the status of the matter. Such information
is to be provided to allow the Purchasers to protect their security interest in
the Collateral and is not intended to create nor shall it create any obligation
upon the Purchasers with respect thereto.
 
(ii)  The Credit Parties shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to comply with
the Environmental Laws and safeguard the health and safety of any Person and to



45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

avoid subjecting the Collateral to any lien, charge, claim or encumbrance. If
the Credit Parties shall fail to respond promptly to any Hazardous Discharge or
Environmental Complaint or the Credit Parties shall fail to comply with any of
the requirements of any Environmental Laws, the Required Holders may, but
without the obligation to do so, for the sole purpose of protecting the
Purchasers’ interest in the Collateral: (A) give such notices or (B) enter onto
the Credit Parties’ property (or authorize third parties to enter onto such
property) and take such actions as the Required Holders (or such third parties
as directed by the Required Holders) deem reasonably necessary or advisable, to
clean up, remove, mitigate or otherwise deal with any such Hazardous Discharge
or Environmental Complaint. All reasonable costs and expenses directly incurred
by the Purchasers (or such third parties) in the exercise of any such rights,
including any sums paid in connection with any judicial or administrative
investigation or proceedings, fines and penalties, together with interest
thereon from the date expended at the default rate of interest hereunder shall
be paid upon demand by the Credit Parties, and until paid shall be added to and
become a part of the Obligations secured by the Liens created by the terms of
this Agreement or any other agreement between the Purchasers and the Credit
Parties.
 
(iii)  The Credit Parties shall defend and indemnify the Purchasers and hold the
Purchasers harmless from and against all loss, liability, damage and expense,
claims, costs, fines, penalties, including attorney’s and consulting fees, and
any Environmental Liabilities and Costs suffered or incurred by the Purchasers
under or on account of (A) any Environmental Laws, including, without
limitation, the assertion of any Environmental Lien, with respect to any
Hazardous Discharge, the presence of any Hazardous Materials affecting Credit
Party’s or Subsidiary’s property, whether or not the same originates or emerges
from Credit Party’s property or any contiguous real estate, including any loss
of value of the Collateral as a result of the foregoing except to the extent
such loss, liability, damage and expense is attributable to any Hazardous
Discharge resulting from actions on the part of the Purchasers, and (B) any
Sanction/Embargo Program. The Credit Parties’ obligations under this Section
6.1(j) (A) shall arise upon the discovery of the presence of any Hazardous
Materials on any Credit Party’s property, whether or not any Governmental
Authority has taken or threatened any action in connection with the presence of
any Hazardous Materials, and (B) on failure to comply with any Sanction/Embargo
Program. The Credit Parties’ obligation and the indemnification hereunder shall
survive the termination of this Agreement.
 
(iv)  For purposes of this Section 6.1(j) all references to the Credit Parties’
property shall be deemed to include all of the Credit Parties’ right, title and
interest in and to all their owned and/or leased premises;
 
(k)   Transfer or Division Orders.    Upon the Collateral Agent’s request, each
Credit Party will execute and deliver written notices of assignments to any
persons, corporations or other entities owing or which may in the future owe to
such Credit Party monies or accounts arising in connection with (a) any oil, gas
or mineral production from all or any portion of the Oil and Gas Properties; (b)
any gas contracts, processing contracts or other contracts relating to all or
any portion of the Oil and Gas Properties; or (c) the operation of or production
from all or any portion of the Oil and Gas Properties.



46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The notices of assignments shall advise the third parties that all of the monies
or accounts described above have been assigned to the Collateral Agent, and if
required by Collateral Agent, shall also require and direct that future payments
thereof, including amounts then owing and unpaid, be paid directly to the
Collateral Agent.
 
(l)   Disclosure Updates.    Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, (a) notify the Purchasers if any written
information, exhibit, or report furnished to the Purchasers contained any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Transaction Document or in the execution,
acknowledgement, filing, or recordation thereof.
 
(m)   Board Observer.    Provide the Purchasers who are Affiliates of the
Collateral Agent, so long as such Purchasers collectively hold Notes in the
aggregate principal amount equal to at least $5,000,000, with the right to
designate an observer, without voting rights, who will be entitled to attend all
meetings of Greka’s and Greka Integrated’s Boards of Directors (including audit
and compensation committees). Any observer designated by such Purchasers holding
at least a majority in principal amount of the Notes held by such Purchasers
shall be entitled to notice of all meetings of Greka’s and Greka Integrated’s
Boards of Directors (including committee meetings) and to all information
provided to directors subject to the confidentiality provisions in Section 12.15
hereof. Such observer shall be reimbursed for reasonable out–of–pocket expenses
incurred in connection with attendance at Board of Directors and committee
meetings. Notwithstanding anything to the contrary in this Section, the observer
designated pursuant to this Section shall not be entitled to be present at any
meeting of the Board of Directors of Greka or Greka Integrated during the time
at such meeting any matters related to the Notes are discussed if (i) an Event
of Default is then continuing or (ii) if all of the members of the Board of
Directors of Greka or Greka Integrated, as applicable, vote unanimously to
prevent such observer from being present at such meeting during such time.
 
(n)   Notices.    Promptly inform the Collateral Agent in writing of: (i) the
commencement of all proceedings and investigations by or before and/or the
receipt of any notices from, any governmental or nongovernmental body and all
actions and proceedings in any court or before any arbitrator against or in any
way concerning any the Credit Parties’ properties, assets or business, involving
a possible liability in excess of $500,000 which might, singly or in the
aggregate, have a Material Adverse Effect; (ii) any amendment of any Credit
Party’s certificate of incorporation or by-laws; (iii) any change in any Credit
Party’s business, assets, liabilities, condition (financial or otherwise),
results of operations or business prospects which has had or might have a
Material Adverse Effect; (iv) any Default or Event of Default; (v) any default
or any event which with the passage of time or giving of notice or both would
constitute a default under any agreement for the payment of money to which any
Credit Party is a party or by which any Credit Party or any Credit Party’s
properties may be bound which would have a Material Adverse Effect; (vi) any
change in the location of Credit Party’s



47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

executive offices; (vii) any change in the location of any Credit Party’s
Inventory or Equipment from the locations listed on Schedule 6.1(g) hereto,
(viii) any change in any Credit Party’s corporate name; (ix) any material delay
in any Credit Party’s performance of any of its obligations to any Customer and
of any assertion of any material claims, offsets, counterclaims or Disputes by
any Customer and of any allowances, credits and/or other monies granted by any
Credit Party to any Customer; (x) and furnish to and inform the Purchasers of
all material adverse information relating to the financial condition of any
Customer; and (xi) any material return of goods;
 
(o)   Employee Plans.    (i) With respect to other than a Multiemployer Plan,
for each Plan and Pension Plan intended to be qualified under Section 401(a) of
the IRC hereafter adopted or maintained by the Credit Parties or any ERISA
Affiliate, the Credit Parties shall (A) seek, or cause its ERISA Affiliates to
seek, and receive determination letters from the IRS to the effect that such
Plan or Pension Plan is qualified within the meaning of Section 401(a) of the
IRC; and (B) from and after the adoption of any such Plan or Pension Plan, cause
such plan to be qualified within the meaning of Section 401(a) of the IRC and to
be administered in all material respects in accordance with the requirements of
ERISA and Section 401(a) of the IRC.
 
(ii)  With respect to each Welfare Plan hereafter adopted or maintained by the
Credit Parties or any ERISA Affiliate, to the extent applicable, the Credit
Parties shall comply, or cause its ERISA Affiliates to comply, with the notice
and continuation coverage requirements of Section 4980B of the IRC and the
regulations thereunder.
 
(iii)  The Credit Parties shall not, directly or indirectly, and shall not
permit any ERISA Affiliate to directly or indirectly by reason of an amendment
or amendments to, or the adoption of, one or more Pension Plans, permit the
present value of all benefit liabilities, as defined in Title IV of ERISA,
(using the actuarial assumptions utilized by the PBGC upon termination of a
plan) to exceed the fair market value of assets allocable to such benefits by
more than $50,000, or to increase to the extent security must be provided to any
Pension Plan under Section 401(a)(29) of the IRC. The Credit Parties shall not
establish or become obligated to any new Retiree Welfare Plan, which would
result in the present value of future liabilities under any such plans to exceed
$50,000. Neither the Credit Parties nor any of its ERISA Affiliates shall
establish or become obligated to any new unfunded Pension Plan, which would
result in the present value of future liabilities under any such plans to exceed
$50,000. The Credit Parties shall not directly or indirectly, and shall not
permit any ERISA Affiliate to (a) satisfy any liability under any Pension Plan
by purchasing annuities from an insurance company or (b) invest the assets of
any Pension Plan with an insurance company, unless, in each case, such insurance
company is rated AA by Standard & Poor’s Corporation and the equivalent by each
other nationally recognized rating agency at the time of the investment.



48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(iv)  The Credit Parties and any ERISA Affiliate shall not contribute or become
obligated to contribute to any Multiemployer Plan.
 
(p)   Roll Forward Reserve Reports.    Deliver, on an annual basis, roll forward
reserve reports of the Oil and Gas Properties prepared by appraisers
satisfactory to the Collateral Agent.
 
(q)   Greka AM, Inc. and Calox, Inc.    If, at any time, any assets of Greka AM,
Inc. or Calox, Inc. are not subject to Liens pursuant to the Bank of Texas Loan
Agreement and the KSI Funding Loan Agreement, such assets shall thereupon be
transferred to one of the Credit Parties and all documents or instruments that
the Collateral Agent may request in its reasonable discretion, in form and
substance satisfactory to the Collateral Agent, to perfect the Collateral
Agent’s Liens in such transferred assets shall be delivered to the Collateral
Agent. Greka shall not permit or cause Greka AM, Inc. or Calox, Inc. to create,
incur, assume, permit, guarantee, or otherwise become or remain directly or
indirectly, liable with respect to (i) any Indebtedness, except Permitted
Indebtedness, the Bank of Texas Debt and Indebtedness under the KSI Funding Loan
Agreement not exceeding an amount equal to $6,000,000 aggregate principal amount
minus any principal payments made in resect thereof after the Closing Date or
(ii) any Lien except Liens described in clauses (a), (b) and (c) through (n) of
the definition of Permitted Liens and any Liens pursuant to the Bank of Texas
Loan Agreement and the KSI Funding Loan Agreement.
 
(r)   Dissolution of Subsidiaries.    Dissolve, as soon as practicable and in
any event by December 31, 2002, the Subsidiaries of Greka specified as “to be
dissolved” on Schedule 5.5 hereto and provide the Collateral Agent evidence of
such dissolution.
 
6.2   Negative and Financial Covenants.    Each Credit Party covenants and
agrees that from and after the date hereof (except as otherwise provided herein,
or unless the Required Holders have given their prior written consent) so long
as the Notes are outstanding it shall not:
 
(a)   Indebtedness.    Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
 
(1)  Permitted Indebtedness
 
(2)  Indebtedness evidenced by this Agreement and the other Loan Documents;
 
(3)  the GMAC Debt;
 
(4)  Indebtedness evidenced by the Vintage Note;
 
(4)  Indebtedness set forth on Schedule 6.2(a);



49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(5)  Permitted Purchase Money Indebtedness; and
 
(6)  Indebtedness owing by any Credit Party to any other Credit Party.
 
(b)   Liens.    Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens; provided, however that the existence of any Lien
other than a Permitted Lien shall not result in a Default under this Agreement
so long as (i) such Lien is not a Lien for unpaid taxes, (ii) such Lien existed
on the Closing Date, (iii) none of the Credit Parties had any knowledge of such
Lien and (iv) such Lien is terminated and the Collateral Agent receives evidence
of such termination, in form and substance satisfactory to it within 30 days of
the Closing.
 
(c)   Sales of Assets; Liquidation.    (i) Sell, transfer, convey or otherwise
dispose of any assets or properties or (ii) liquidate, dissolve or wind up the
Credit Parties, except for transfers to the Credit Parties, whether voluntary or
involuntary; provided, however, that the foregoing shall not prohibit (i) the
sale of inventory in the ordinary course of business, (ii) the sale of obsolete
equipment and fixtures so long as the proceeds of such sale are used to (A)
replace such equipment and fixtures within 90 days of such sale or (B) repay the
Obligations, (iii) transfers resulting from any casualty or condemnation of
assets or properties, or (iv) other sales of assets or properties not described
on Schedule 6.2(c), the net proceeds of which, in the aggregate, do not exceed
$1,000,000 in any Fiscal Year, so long as the net cash proceeds of such sale are
placed in an escrow account satisfactory to the Collateral Agent. If the Credit
Parties do not use such amounts in the escrow account to make Capital
Expenditures within 90 days of such sale, such amount shall be applied to repay
the Obligations or, if such amounts are proceeds of Second Priority Collateral,
the GMAC Debt, and then the Obligations; provided, however, that if such amounts
are proceeds of the sale or other disposition of the Asphalt Plant, such amount
shall be applied first to repay up to $14.3 million of the principal of the
Senior Notes (together with interest, fees, and expenses related thereto), then
the Indebtedness under the Vintage Note, then the balance of the Obligations
with respect to the Senior Notes, and then the Obligations with respect to the
Senior Subordinated Notes.
 
(d)   Mergers and Subsidiaries.    (i) Directly or indirectly, by operation of
law or otherwise, merge with, consolidate with, or otherwise combine with any
Person other than another Credit Party, provided that in any merger or
combination involving Greka, Greka is the surviving entity in such transaction
or (ii) create any Subsidiary, unless such Subsidiary becomes a signatory to the
Loan Documents as an additional Credit Party, bound by all the obligations of
the Credit Parties thereunder, all in form and substance satisfactory to the
Required Holders.
 
(e)   Change Name.    Change any Credit Party’s name, Federal Employee
Identification Number, corporate structure or identity, or add any new



50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

fictitious name; provided, however, that a Credit Party may change its name or
add any new fictitious name upon at least 30 days prior written notice by a
Credit Party to the Collateral Agent and the Purchasers of such change and so
long as, at the time of such written notification, such Credit Party provides
any financing statements or fixture filings necessary to perfect and continue
perfected the Purchasers’ Liens.
 
(f)   Guarantee.    Guarantee or otherwise become in any way liable with respect
to the obligations of any third Person except (i) by endorsement of instruments
or items of payment for deposit to the account of Credit Parties or which are
transmitted or turned over to the Purchasers with respect to the GMAC Debt, (ii)
for guarantees of Indebtedness permitted under Section 6.2(a) and guarantees set
forth on Schedule 6.2(f) hereto and (iii) for guarantees of performance, surety
or appeal bonds of any Credit Party.
 
(g)   Nature of Business.     Make any change in the principal nature of Credit
Party’s business.
 
(h)   Prepayments.
 
Directly or indirectly, prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of any Credit Party in excess of $250,000 in the aggregate
during any Fiscal Year, other than (i) the Obligations in accordance with this
Agreement, and (ii) the GMAC Debt.
 
(i)   Payments on Vintage Note.
 
Directly or indirectly make any payment on or in respect of the Vintage Note;
provided, however, that Greka SMV, Inc. may make interest and scheduled
principal payments on the Vintage Note so long as no Default or Event of Default
has occurred and is then continuing or would result therefrom and so long as
such principal and interest payments do not, in any calendar month, exceed an
amount equal to the product of (i) $15 times (ii) the number of barrels of crude
oil produced and sold from Greka SMV, Inc.’s interest in the Zaca Field in such
month, all in accordance with the Vintage Subordination Agreement.
Notwithstanding anything to the contrary in this Section, no Credit Party shall,
directly or indirectly, make the final scheduled principal payment under the
Vintage Note prior to the payment in full in cash of the Obligations.
 
(j)   Change of Control.    Cause, permit, or suffer to exist, directly or
indirectly, any Change of Control.
 
(k)   Consignments.    Consign any Inventory or sell any Inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale.
 
(l)   Distributions.    Other than distributions or the declaration and payment
of dividends by a Credit Party to another Credit Party, make any distribution or
declare or pay any dividends (in cash or other property, other than common
stock) on, or purchase, acquire, redeem, or retire any of, any Credit Party’s
Stock of any class, whether



51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

now or hereafter outstanding or pay any management or similar fees; provided,
however, that at any time after June 30, 2003, so long as the Leverage Ratio is
less than 2:1 and provided that no Default or Event of Default has occurred and
is continuing or would result therefrom, the Credit Parties may repurchase
Greka’s Stock for an aggregate purchase price not exceeding $5,000,000 in any
Fiscal Year; provided further, however, that the Credit Parties may not acquire
more then 10% of the outstanding common stock of Greka as of the Closing Date.
 
(m)   Accounting Methods.    Modify or change its method of accounting (other
than as may be required to conform to GAAP) or enter into, modify, or terminate
any agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
Credit Parties’ accounting records without said accounting firm or service
bureau agreeing to provide the Collateral Agent and Purchasers information
regarding the assets with respect to which the Purchasers have a Lien or the
Credit Parties’ financial condition.
 
(n)   Investments.    Directly or indirectly in any transaction or related
series of transactions, acquire or invest in any assets or business of any
Person other than investments in Cash Equivalents and Permitted Acquisitions.
 
(o)   Transactions with Affiliates.    Except for agreements set forth on
Schedule 6.2(o) hereto or transactions among the Credit Parties, directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
any Credit Party except for transactions that are in the ordinary course of such
Credit Parties’ business, upon fair and reasonable terms, that are fully
disclosed to the Credit Parties, and that are no less favorable to such Credit
Parties than would be obtained in an arm’s length transaction with a
non-Affiliate.
 
(p)   Suspension.    Suspend or go out of a substantial portion of its business.
 
(q)   Loans and Advances.    Make or accrue any loans or other advances of money
or extensions of credit to any Person other than a Credit Party in excess of
$250,000 in the aggregate during any Fiscal Year.
 
(r)   Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees.    Relocate its chief executive office to a new location without the
Credit Parties providing 30 days prior written notification thereof to the
Collateral Agent and the Purchasers and so long as, at the time of such written
notification, the applicable Credit Party provides any financing statements or
fixture filings necessary to perfect and continue perfected the Purchasers’
Liens and also provides the Collateral Agent a Collateral Access Agreement with
respect to such new location. The Inventory and Equipment shall not at any time
now or hereafter be stored with a bailee, warehouseman, or similar party without
the Required Holders’ prior written consent.



52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(s)   Receivables.    Bill Receivables under any name except the present name of
the respective Credit Party.
 
(t)   Financial Covenants.    Fail to maintain:
 
(i)  Maximum Tangible Net Worth Ratio.    A Tangible Net Worth Ratio, measured
on the last day of each fiscal quarter after the date hereof, of not more than
1.5:1.00 ;
 
(ii)  Fixed Charge Coverage Ratio.    A Fixed Charge Coverage Ratio, measured on
a fiscal quarter-end basis for the 12-month period ending each fiscal quarter
after the date hereof, of not less than 1.0:1.00.
 
(iii)  Minimum Interest Coverage Ratio.    An Interest Coverage Ratio, measured
on a fiscal quarter-end basis for the 12-month period ending on June 30, 2003
and each fiscal quarter thereafter, of not less than the ratios set forth below
for the corresponding fiscal quarter:
 
Fiscal Quarter Ending

--------------------------------------------------------------------------------

  
Ratio

--------------------------------------------------------------------------------

June 30, 2003
  
2.00:1.00
September 30, 2003
  
2.50:1.00
December 31, 2003 and each fiscal quarter thereafter
  
3.00:1.00

 
(iv)  Minimum EBITDA.    EBITDA for Greka and its Subsidiaries for the period
commencing on the Closing Date and ending on each of the following dates to be
less than the amount set forth below for the corresponding period:
 
Period Ending

--------------------------------------------------------------------------------

  
Amount

--------------------------------------------------------------------------------

June 30, 2002
  
$
2,000,000
September 30, 2002
  
$
6,100,000
December 31, 2002
  
$
9,500,000
March 31, 2003
  
$
11,700,000

 
(v)  Maximum Total Debt to EBITDA.    As at June 30, 2003 and on the last day of
each fiscal quarter thereafter, a ratio of Total Debt as of each such date to
EBITDA for Greka and its Subsidiaries for the 12- month period ending as of each
such date of not less than the ratio set forth below for the corresponding
fiscal quarter:
 
Fiscal Quarter Ending

--------------------------------------------------------------------------------

  
Ratio

--------------------------------------------------------------------------------

June 30, 2003
  
4.00:1.00
September 30, 2003
  
3.50:1.00
December 31, 2003 and each fiscal quarter thereafter
  
3.00:1.00



53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(vi)  Minimum Crude Run and Crude Oil Production.    (x)  A Crude Run, measured
on a month-end basis, equal to at least the number of barrels for the
corresponding month specified in Schedule 6.2(t) hereto or (y) crude oil
received at the Santa Maria refinery from production by properties owned or
leased by Greka, measured on a month-end basis, equal to at least the number of
barrels for the corresponding month specified in Schedule 6.2(t); provided,
however, that non-compliance with the minimum Crude Run for any one month in any
Fiscal Year other than Fiscal Year 2002 shall not be a Default or Event of
Default hereunder so long as Greka provides the Collateral Agent with at least
30 days prior notice of any such potential non-compliance.
 
(u)   Capital Expenditures.    Make Capital Expenditures measured on a Fiscal
Year-end basis for the 12-month period ending each Fiscal Year after the date
hereof, in excess of the amounts stated on Schedule 6.2(t) for the corresponding
types of assets described on Schedule 6.2(t); provided, however, that proceeds
from any asset sales permitted under Section 6.2(c) may be used to make Capital
Expenditures so long as such proceeds are used within 90 days of any such asset
sale.
 
(v)   Management Compensation.    Increase the salary and bonus of any officer
of any Credit Party in any calendar year, except consistent with past practice
of such Credit Party.
 
(w)   Amendments to Certificate of Incorporation and By-Laws.    Authorize,
adopt or approve an amendment to the certificate of incorporation or by-laws of
any Credit Party, except to increase the number of authorized shares of common
stock.
 
7.     CONDITIONS PRECEDENT
 
7.1   Conditions Precedent.    The obligation of each Purchaser to purchase the
Securities at the Closing pursuant to Section 2.1 hereof, is subject to the
condition that such Purchaser shall have received, on the Closing Date, the
following, each dated the Closing Date unless otherwise indicated, in form and
substance satisfactory to such Purchaser:
 
(a)  Favorable opinion of Ballad Spahr Andrews & Ingersoll LLP and in-house
counsel to the Credit Parties, substantially in the form attached hereto as
Exhibit D, it being understood that to the extent that such opinion of counsel
to the Credit Parties shall rely upon any other opinion of counsel, each such
other opinion shall be in form and substance reasonably satisfactory to the
Purchasers and shall provide that Purchasers may rely thereon.
 
(b)  Resolutions of the Board of Directors of each Credit Party, certified by
the Secretary or Assistant Secretary of such Credit Party, as of the Closing
Date, to be duly adopted and in full force and effect on such date, authorizing
(i) the



54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consummation of each of the transactions contemplated by this Agreement and (ii)
specific officers to execute and deliver this Agreement and each other
Transaction Document to which it is a party.
 
(c)  Governmental certificates, dated the most recent practicable date prior to
the Closing Date, with telegram updates where available, showing that each
Credit Party is organized and in good standing in the state of its organization,
and is qualified as a foreign corporation and in good standing in all other
jurisdictions in which it is qualified to transact business.
 
(d)  A copy of the certificate of incorporation and all amendments thereto of
each Credit Party, certified as of a recent date by the Secretary of State of
the state of its organization, and copies of each Credit Party’s by-laws,
certified by the Secretary or Assistant Secretary of such Credit Party as true
and correct as of the Closing Date.
 
(e)  Each of the Notes and Warrants duly executed by Greka.
 
(f)  Each of the Collateral Documents, duly executed by the parties thereto.
 
(g)  UCC-1 financing statements reflecting each Credit Party as the debtor in
favor of Collateral Agent for the benefit of the Purchasers, in form and
substance satisfactory to the Purchasers.
 
(h)  Certificates of the Secretary or an Assistant Secretary of each Credit
Party, dated the Closing Date, as to the incumbency and signatures of the
officers of such Credit Party executing this Agreement, the Securities, each
other Transaction Document to which it is a party and any other certificate or
other document to be delivered pursuant hereto or thereto, together with
evidence of the incumbency of such Secretary or Assistant Secretary.
 
(i)  Certificate of the President of each Credit Party, dated the Closing Date,
stating that all of the representations and warranties of such Credit Party
contained herein or in the other Transaction Documents are true and correct on
and as of the Closing Date as if made on such date and that no breach of any
covenant contained in Section V has occurred or would result from the Closing
hereunder.
 
7.2   Additional Conditions.    The obligation of each Purchaser to purchase the
Securities at the Closing pursuant to Section 2.1 is subject to the additional
conditions precedent that:
 
(a)  Such Purchaser shall have received evidence that the insurance policies
provided for in Section 5.22 are in full force and effect, certified by the
insurer thereof.



55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)  Such Purchaser shall have received a copy of an amendment to the GMAC Loan
Agreement duly executed by Greka, the Guarantors party thereto and the lenders
party thereto and UCC-3 termination statements and mortgage release documents
terminating Liens in and to the First Priority Collateral, each in form and
substance satisfactory to such Purchaser, in its sole discretion, and no default
or event of default shall be continuing under any agreements governing the GMAC
Debt.
 
(c)  The Credit Parties shall have paid the Closing Fee and all fees required to
be paid by them pursuant to Section 12.2 hereof for which the Credit Parties
shall have received an invoice on or prior to the Closing Date.
 
(d)  Except as disclosed pursuant to Section 5.18 hereof, there shall not have
occurred any event or condition since December 31, 2001 which could have a
Material Adverse Effect.
 
(e)  All of the representations and warranties of Company contained herein or in
the other Transaction Documents shall be true and correct on and as of the
Closing Date as if made on such date and no breach of any covenant contained in
Section V and no Default or Event of Default shall have occurred or would result
from the Closing hereunder.
 
(f)  All required consents and approvals from any third parties to consummate
the transactions contemplated hereby, including pursuant to the GMAC Loan
Agreement, shall have been obtained.
 
(g)  The Closing shall have occurred no later than June     , 2002.
 
(h)  Such Purchaser shall have received a certified copy of the Vintage
Acquisition Agreement and related documents, and the transactions contemplated
by the Vintage Acquisition Agreement shall have been consummated in accordance
with the terms thereof without any amendments or waivers unless consented to by
the Purchasers. Such Purchaser shall also have received a copy of the Vintage
Note and a related subordination agreement duly executed by the parties thereto
and such Vintage Note and subordination agreement shall be in form and substance
satisfactory to such Purchaser, in its sole discretion.
 
8.     EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
8.1   Events of Default.    The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder and under the Notes:
 
(a)  Any Credit Party fails to make any payment of principal of, or interest on
or any other amount owing in respect of, any Note, or any of the other
Obligations, including pursuant to Section 2.4, when due and



56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payable or declared due and payable which, other than principal (which shall
constitute an immediate Event of Default), shall have remained unremedied for a
period of 10 days.
 
(b)  Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 6.2 or Section 6.1(b) hereof.
 
(c)  Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents, and the same
shall remain unremedied for a period of 30 days after the Credit Parties shall
receive written notice of any such failure from the Purchasers.
 
(d)  A default shall occur under any other agreement, document or instrument to
which any Credit Party is a party or by which any Credit Party or any of their
property is bound (after giving effect to any applicable notice or cure
periods), and such default (i) involves the failure to make any payment (whether
of principal, interest or otherwise) due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) in respect of any
Indebtedness of any Credit Party in an aggregate amount exceeding $250,000, or
(ii) causes (or permits any holder of such Indebtedness or a trustee to cause)
such Indebtedness or a portion thereof in an aggregate amount exceeding
$250,000, to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment.
 
(e)  Any representation or warranty herein or in any Loan Document or in any
written statement pursuant thereto or hereto, report, financial statement or
certificate made or delivered to Purchasers by any Credit Party pursuant hereto
or thereto is untrue or incorrect in any material respect, as of the date when
made.
 
(f)  Any of the assets of any Credit Party shall be attached, seized, levied
upon or subjected to a writ or distress warrant, or come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors of
any Credit Party and shall remain unstayed or undismissed for 60 consecutive
days; or any Credit Party shall have concealed, removed or permitted to be
concealed or removed, any part of its property, with intent to hinder, delay or
defraud its creditors or any of them or made or suffered a transfer of any of
its property or the incurring of an obligation which may be fraudulent under any
bankruptcy, fraudulent conveyance or other similar law.
 
(g)  A case or proceeding shall have been commenced against any Credit Party in
a court having competent jurisdiction seeking a decree or order in respect of
any Credit Party (i) under title 11 of the United States Code, as now
constituted or hereafter amended, or any other applicable federal, state or
foreign bankruptcy or other similar law, (ii) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of any
Credit Party of any substantial part of its or their properties, or (iii)
ordering the winding-up or liquidation of the affairs of any Credit Party and
such case or proceeding shall remain undismissed or unstayed for 60 consecutive
days or such court shall enter a decree or order granting the relief sought in
such case or proceeding.



57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(h)  Any Credit Party (i) files a petition seeking relief under title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable federal, state or foreign bankruptcy or other similar law, (ii)
consents to the institution of proceedings thereunder or to the filing of any
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
any Credit Party of any substantial part of its properties, (iii) fails
generally to pay its debts as such debts become due, or (iv) takes any corporate
action in furtherance of any such action.
 
(i)  Final judgment or judgments (after the expiration of all times to appeal
therefrom) for the payment of money in excess of $500,000 in the aggregate shall
be rendered against any Credit Party and the same shall not be (i) fully covered
by insurance, or (ii) vacated, stayed, bonded, paid or discharged for a period
of 30 days.
 
(j)  With respect to any Plan, a prohibited transaction within the meaning of
Section 4975 of the IRC or Section 406 of ERISA occurs which in the reasonable
determination of the Required Holders could result in direct or indirect
liability to any Credit Party, (ii) with respect to any Title IV Plan, the
filing of a notice to voluntarily terminate any such plan in a distress
termination, (iii) with respect to any Multiemployer Plan, any Credit Party or
any ERISA Affiliate shall incur any Withdrawal Liability, (iv) with respect to
any Pension Plan subject to Section 412 of the Code or Section 302 of ERISA, any
Credit Party or any ERISA Affiliate shall incur an accumulated funding
deficiency or request a funding waiver from the IRS, or (v) with respect to any
Title IV Plan or Multiemployer Plan which has an ERISA Event not described in
clauses (ii)-(iv) hereof, in the reasonable determination of the Agent there is
a reasonable likelihood for termination of any such plan by the PBGC; provided,
however, that the events listed in clauses (i)-(v) hereof shall constitute
Events of Default only if the liability, deficiency or waiver request of any
Credit Party or any ERISA Affiliate, whether or not assessed, exceeds $500,000
in any case set forth in (i)-(v) above, or exceeds $500,000 in the aggregate for
all such cases.
 
8.2   Remedies.    If any Event of Default specified in Section 8.1 shall have
occurred and be continuing, the Required Holders may, without notice, declare
all Obligations to be forthwith due and payable, whereupon all such Obligations
shall become and be due and payable, without presentment, demand, protest or
further notice of any kind, all of which are expressly waived by Greka;
provided, however, that in the case of an Event of Default specified in Section
8.1(a), holders of at least 7.5% of the Senior Notes, upon 30 days notice to the
Collateral Agent, may declare all Obligations with respect to the Senior Notes
immediately due and payable; provided further, however, that upon the occurrence
of an Event of Default specified in Section 8.1(f), (g) or (h) hereof, all
Obligations shall become due and payable without declaration, notice or demand
by any Purchaser.
 
Any Purchaser may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it



58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall deem advisable in its best interests, including any action (or the failure
to act) pursuant to the Loan Documents.
 
8.3   Waivers by the Credit Parties.    Except as otherwise provided for in this
Agreement and applicable law, the Credit Parties waive (i) presentment, demand
and protest and notice of presentment, dishonor notice of intent to accelerate
and notice of acceleration, (ii) all rights to notice and a hearing prior to the
Senior Purchasers’ or Subordinated Purchasers’ taking possession or control of,
or to the Senior Purchasers’ or Subordinated Purchasers’ replevy, attachment or
levy upon, any collateral securing the Obligations or any bond or security which
might be required by any court prior to allowing such Purchasers to exercise any
of their remedies, and (iii) the benefit of all valuation, appraisal and
exemption laws. The Credit Parties acknowledge that they has been advised by
counsel of their choice with respect to this Agreement, the other Loan Documents
and the transactions evidenced by this Agreement and the other Loan Documents.
 
8.4   Right of Set-Off.    Upon the occurrence and during the continuance of any
Event of Default, each Purchaser, with the prior consent of the Collateral
Agent, is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Purchaser to or for the credit or the
account of Greka against any and all of the obligations of Greka now or
hereafter existing under this Agreement and the Notes held by Purchaser
irrespective of whether or not such Purchaser shall have made any demand under
this Agreement or any Note and although such obligations may be unmatured. Each
Purchaser agrees promptly to notify Greka after any such set-off and application
made by such Purchaser; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Purchasers under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Purchasers
may have.
 
9.     SUBORDINATION
 
9.1   Note Subordinated to Senior Debt.    The Credit Parties covenant and
agree, and the Subordinated Purchasers and any other holder of the Senior
Subordinated Notes (Subordinated Purchasers and such holders being hereinafter
referred to collectively as “Holder”) by its acceptance thereof likewise
covenants and agrees, that all payments of the principal of and interest on the
Senior Subordinated Notes and all other Obligations of the Credit Parties with
respect to the Senior Subordinated Notes (collectively the “Subordinated Debt”)
shall be subordinated in accordance with the provisions of this Section 9 to the
prior payment in full of all Senior Debt. For purposes of this Section 9, the
term “Senior Debt” shall mean all principal of and premium, if any, and interest
on, and all other amounts owing in respect of the Senior Notes now or hereafter
outstanding (including interest accruing at the rate provided for herein
applicable to Senior Notes after the commencement of any proceedings of the type
referred to in Section 9.2(a) hereof, whether or not an allowed claim in such
proceeding)



59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and all expenses, fees, reimbursements, indemnities and other amounts owing
pursuant to the Senior Notes, to the extent permitted to be incurred pursuant
hereto.
 
9.2   Priority and Payment Over of Proceeds in Certain Events.
 
(a)  Subordination on Dissolution, Liquidation or Reorganization of
Company.    Upon payment or distribution of assets or securities of any Credit
Party of any kind or character, whether in cash, property or securities, upon
any dissolution or winding up or total or partial liquidation or reorganization
of any Credit Party, whether voluntary or involuntary, or in bankruptcy,
insolvency, receivership or other proceedings or upon an assignment for the
benefit of creditors or any other marshalling of the assets and liabilities of
any Credit Party, all Senior Debt shall first be paid in full in cash, or
payment provided for in cash or cash equivalents in a manner satisfactory to the
holders of Senior Debt, before any direct or indirect payments or distributions,
including, without limitation, by exercise of set-off, of any cash, property or
securities on account of principal of (or premium, if any) or interest on the
Senior Subordinated Notes and to that end the holders of Senior Debt shall be
entitled to receive (pro rata on the basis of the respective amounts of Senior
Debt held by them) directly, for application to the payment thereof (to the
extent necessary to pay all Senior Debt in full after giving effect to any
substantially concurrent payment or distribution to or provision for payment to
the holders of such Senior Debt), any payment or distribution of any kind or
character, whether in cash, property or securities, in respect of the
Subordinated Debt, except that the holders of the Senior Subordinated Notes may
receive and retain equity securities of any Credit Party or debt securities of
any Credit Party that are subordinated to Senior Debt (and any debt securities
issued in exchange for Senior Debt) to substantially the same extent as, or to a
greater extent than, the Senior Subordinated Notes are subordinated to the
Senior Debt pursuant to this Section 9. The holders of Senior Debt are hereby
authorized to file an appropriate claim for and on behalf of the Holders if they
or any of them do not file, and there is not otherwise filed on behalf of the
Holders, a proper claim or proof of claim in the form required in any such
proceeding prior to 30 days before the expiration of the time to file such claim
or claims.
 
(b)  Subordination Upon Acceleration of Senior Debt.    No direct or indirect
payment by or on behalf of any Credit Party of principal of (premium, if any),
or interest on, the Subordinated Debt shall be made, upon acceleration of the
Senior Notes or on the Maturity Date, until the Senior Debt has been paid in
full.
 
(c)  Rights and Obligations of Holders.
 
(1)  In the event that, notwithstanding the foregoing provision prohibiting such
payment or distribution, the Holders shall have received any payment on account
of the Subordinated Debt at a time when such payment is prohibited by such
provision before the Senior Debt is paid in full, then and in such event, such
payment or distribution shall be received and held in trust by the Holders apart
from their other assets and paid over or delivered to the holders of the Senior
Debt remaining unpaid to the extent necessary to pay in full in cash the
principal of (premium, if any), and interest on,



60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Senior Debt in accordance with its terms and after giving effect to any
concurrent payment or distribution to the holders of such Senior Debt.
 
(2)  Nothing contained in this Section 9 will limit the right of the Holders of
Subordinated Debt to take any action to accelerate the maturity of the
Subordinated Debt pursuant to Section 8.2 hereof, provided, however, that all
Senior Debt then due or thereafter declared to be due shall first be paid in
full before the Holders are entitled to receive any payment from any Credit
Party of principal of, or interest on, the Senior Subordinated Notes.
 
(3)  Upon any payment or distribution of assets or securities referred to in
this Section 9, the Holders shall be entitled to rely upon any order or decree
of a court of competent jurisdiction in which such dissolution, winding up,
liquidation or reorganization proceedings are pending, and upon a certificate of
the receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making any such payment or distribution, delivered to the Holders for the
purpose of ascertaining the persons entitled to participate in such
distribution, the holders of Senior Debt and other Indebtedness of any Credit
Party, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Section 9.
 
9.3   Rights of Holders of Senior Debt Not To Be Impaired.    No right of any
present or future holder of any Senior Debt to enforce subordination as herein
provided shall at any time in any way be prejudiced or impaired by any act or
failure to act by any such holder, or by any noncompliance by any Credit Party
with the terms and provisions and covenants herein regardless of any knowledge
thereof such holder may have or otherwise be charged with.
 
The provisions of this Section 9 are intended to be for the benefit of, and
shall be enforceable directly by, the holders of the Senior Debt. Each Credit
Party and each Holder of a Senior Subordinated Note, by its acceptance thereof,
acknowledges that the holders of the Senior Debt are relying upon the provisions
of this Section 9 in extending such Senior Debt.
 
9.4   Subrogation.    Upon the payment in full of all Senior Debt, the Holders
shall be subrogated to the extent of the payments or distributions made to the
holders of, or otherwise applied to payment of, the Senior Debt pursuant to the
provisions of this Section 9 and to the rights of the holders of Senior Debt to
receive payments or distributions of assets of Company made on the Senior Debt
until the Senior Subordinated Notes shall be paid in full; and for the purposes
of such subrogation, no payments or distributions to holders of Senior Debt of
any cash, property or securities to which Holders of the Senior Subordinated
Notes would be entitled except for the provisions of this Section 9, no payment
over pursuant to the provisions of this Section 9 to holders of Senior Debt by
the Holders, shall, as between any Credit Party, its creditors other than
holders of Senior Debt and the Holders, be deemed to be payment by such Credit
Party to or on account of Senior Debt, it being understood that the provisions
of



61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Section 9 are solely for the purpose of defining the relative rights of the
holders of Senior Debt, on the one hand, and the Holders, on the other hand.
 
If any payment or distribution to which the Holders would otherwise have been
entitled but for the provisions of this Section 9 shall have been applied,
pursuant to the provisions of this Section 9, to the payment of Senior Debt,
then and in such case, the Holders shall be entitled to receive from the holders
of Senior Debt at the time outstanding any payments or distributions received by
such holders of Senior Debt in excess of the amount sufficient to pay all Senior
Debt in full.
 
9.5   Obligations of Company Unconditional.    Nothing contained in this Section
9 or elsewhere in this Agreement or in the Senior Subordinated Notes is intended
to or shall impair, as between any Credit Party and the Holders, the obligations
of such Credit Party, which are absolute and unconditional, to pay to the
Holders the principal of (premium, if any), and interest on, the Senior
Subordinated Notes as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders and creditors of any Credit Party other than the holders
of the Senior Debt, nor shall anything herein or therein prevent any Holder from
exercising all remedies otherwise permitted by applicable law upon the
occurrence of a Default or Event of Default under this Agreement, subject to the
rights, if any, under this Section 9 of the holders of Senior Debt in respect of
cash, property or securities of any Credit Party received upon the exercise of
any such remedy.
 
The failure to make a payment on account of principal of, or interest on, the
Senior Subordinated Notes by reason of any provision of this Section 9 shall not
be construed as preventing the occurrence of a Default or an Event of Default
hereunder.
 
9.6   Notice to Holders.    Greka shall give prompt written notice to each
Holder of any fact known to any Credit Party which would prohibit the making of
any payment on or in respect of the Senior Subordinated Notes, but failure to
give such notice shall not affect the subordination of the Subordinated Debt to
the Senior Debt provided in this Section 9. Notwithstanding the provisions of
this Section 9 or any other provision of this Agreement or the Senior
Subordinated Notes, no Holder shall be charged with knowledge of the existence
of any facts which would prohibit the making of any payment to or in respect of
the Senior Subordinated Notes, unless and until the Holders shall have received
written notice thereof from Greka or a representative of or holder of Senior
Debt, and, prior to the receipt of any such written notice, subject to the
provisions of this Section 9, the Holders shall be entitled in all respects to
assume no such facts exist. Nothing contained in this Section 9.6 shall limit
the right of the holders of Senior Debt to recover payments as contemplated by
9.1 and 9.2
 
9.7   Right of Any Holder as Holder of Senior Debt.    Any Holder in its
individual capacity shall be entitled to all the rights set forth in this
Section 9 with respect to any Senior Debt which may at any time be held by it,
to the same extent as any other holder of Senior Debt, and nothing in this
Agreement shall deprive such Holder of any of its rights as such holder.



62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
9.8   Reinstatement.    The provisions of this Section 9 shall continue to be
effective or be reinstated, and the Senior Debt shall not be deemed to be paid
in full, as the case may be, if at any time any payment of any of the Senior
Debt is rescinded or must otherwise be returned by the holder thereof upon the
insolvency, bankruptcy or reorganization of any Credit Party or otherwise, all
as though such payment had not been made.
 
10.     INDEMNIFICATION
 
Each Credit Party agrees to indemnify and hold harmless each Purchaser, the
Collateral Agent and their Affiliates and their respective officers, directors
and employees from and against any losses, liabilities, obligations, damages,
penalties, actions, proceedings, judgments, suits, claims, costs, fees, expenses
and disbursements (including, without limitation, reasonable attorneys’ fees and
disbursements) of any kind (“Losses”) which may be imposed upon, incurred by or
asserted against such Purchaser, Collateral Agent or such other indemnified
Persons as a result of such Purchaser or Collateral Agent having entered into
this Agreement or any of the other Loan Documents or relating to or arising out
of any untrue representation, breach of warranty or failure to perform any
covenants or agreement by any Credit Party contained herein or in any
certificate or document delivered pursuant hereto or arising out of, under or
pursuant to any Environmental Law applicable to any Credit Party or its
Subsidiaries or any Hazardous Materials located at, on, under, or Released from
any Facility or by any Credit Party or any of its Subsidiaries or otherwise
relating to or arising out of the transactions contemplated hereby; provided,
however, that Greka shall not be liable for such indemnification to such
indemnified Person to the extent that any such Losses result from such
indemnified Person’s gross negligence or willful misconduct.
 
11.     COLLATERAL AGENT
 
11.1   Collateral Agency Provisions.    (a)  Appointment. Guggenheim Investment
Management, LLC is hereby appointed to act on behalf of all the Purchasers as
the Collateral Agent under this Agreement, and the other Loan Documents. The
provisions of this Section 11.1 are solely for the benefit of the Collateral
Agent and such Purchasers, and no Credit Party nor any other Person shall have
any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Collateral Agent
shall act solely as an agent of the respective Purchasers and does not assume
and shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Credit Party or any other Person. The Collateral
Agent shall have no duties or responsibilities except for those expressly set
forth in this Agreement. The duties of the Collateral Agent shall be mechanical
and administrative in nature and the Collateral Agent shall not have, or be
deemed to have, by reason of this Agreement or otherwise a fiduciary
relationship in respect of any Purchaser. The Purchasers hereby authorize the
Collateral Agent to execute the Intercreditor Agreement, dated as of the date
hereof, with Vintage Petroleum California, Inc., the Subordination Agreement,
dated as of the date hereof, with GMAC Commercial Credit Corporation and the
Mortgagee Waiver, dated as of the date hereof, with GMAC



63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commercial Credit Corporation, each in substantially the same form and substance
as previously delivered to the Purchasers.
 
(b)  Actions.    If the Collateral Agent shall request instructions from the
Required Holders or all Purchasers affected thereby with respect to any act or
action (including failure to act) in connection with this Agreement, then the
Collateral Agent shall be entitled to refrain from such act or taking such
action unless and until the Collateral Agent shall have received instructions
from the Required Holders or all Purchasers affected thereby, as the case may
be, and the Collateral Agent shall not incur liability to any Person by reason
of so refraining. The Collateral Agent shall be fully justified in failing or
refusing to take any action hereunder (a) if such action would, in the opinion
of the Collateral Agent, be contrary to law or the terms of this Agreement, (b)
if such action would, in the opinion of the Collateral Agent, expose the
Collateral Agent to any liability or (c) if the Collateral Agent shall not first
be indemnified to its satisfaction against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. Without limiting the foregoing, no Purchaser shall have any right of
action whatsoever against the Collateral Agent as a result of the Collateral
Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Holders or all affected Purchasers, as applicable.
 
(c)  Collateral Agent’s Reliance. etc.    Neither the Collateral Agent nor any
of its Affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for damages caused by
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Collateral Agent: (i) may treat the payee
of any Note as the holder thereof until the Collateral Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
satisfactory to the Collateral Agent; (ii) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Purchaser and shall not be responsible to
any Purchaser for any statements, warranties or representations made in or in
connection with this Agreement; (iv) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Credit Party or to inspect the
Collateral including the books and records of any Credit Party; (v) shall not be
responsible to any Purchaser for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto or thereto; and (vi) shall
incur no liability under or in respect of this Agreement by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopy, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.
 
(d)  Purchaser Credit Decisions.    Each Purchaser acknowledges that it has,
independently and without reliance upon the Collateral Agent or any other
Purchaser and based on such financial statements and other documents and
information as it has



64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

deemed appropriate, made its own credit and financial analysis of the Credit
Parties and its own decision to enter into this Agreement. Each Purchaser also
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Purchaser acknowledges the potential conflict of interest of each other
Purchaser as a result of the Purchasers holding disproportionate interests in
the Notes, and expressly consents to, and waives any claim based upon, such
conflict of interest.
 
(e)  Successor Collateral Agent.    The Collateral Agent may resign at any time
by giving not less than 30 days’ prior written notice thereof to the Purchasers
and Greka. Upon any such resignation, the Required Holders shall have the right
to appoint a successor Collateral Agent. If no successor Collateral Agent shall
have been so appointed by the Required Holders and shall have accepted such
appointment within 30 days after the resigning Collateral Agent’s giving notice
of resignation, then the resigning Collateral Agent may, on behalf of the
Purchasers, appoint a successor Collateral Agent, which shall be a Purchaser, if
a Purchaser is willing to accept such appointment, or otherwise shall be a
commercial bank or financial institution or a subsidiary of a commercial bank or
financial institution if such commercial bank or financial institution is
organized under the laws of the United States of America or of any State thereof
and has a combined capital and surplus of at least $300,000,000. If no successor
Collateral Agent has been appointed pursuant to the foregoing by the 30th day
after the date such notice of resignation was given by the resigning Collateral
Agent, such resignation shall become effective and the Required Holders shall
thereafter perform all the duties of the Collateral Agent hereunder until such
time, if any, as the Required Holders appoint a successor Collateral Agent as
provided above. Prior to the occurrence and continuation of an Event of Default
any successor Collateral Agent appointed by the Collateral Agent or the Required
Holders shall be subject to the prior approval of Greka, such approval not to be
unreasonably withheld or delayed. Upon the acceptance of any appointment as the
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Collateral Agent. Upon the earlier of the
acceptance of any appointment as the Collateral Agent hereunder by a successor
Collateral Agent or the effective date of the resigning Collateral Agent’s
resignation, the resigning Collateral Agent shall be discharged from its duties
and obligations under this Agreement, except that any indemnity rights or other
rights in favor of such resigning Collateral Agent shall continue. After any
resigning Collateral Agent’s resignation hereunder, the provisions of this
Section 11.1 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Collateral Agent under this Agreement.
 
(f)  Indemnification by the Purchasers.    The Purchasers agree to indemnify the
Collateral Agent (to the extent the Collateral Agent is not reimbursed by the
Credit Parties and without limiting the obligations of Greka hereunder), ratably
on a pro rata basis based on the principal amount outstanding under the Notes
from and



65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Collateral Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Collateral Agent in
connection therewith; provided,however, that no Purchaser shall be liable to the
extent it is finally judicially determined that such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements arose primarily from the Collateral Agent’s gross negligence or
willful misconduct.
 
12.     MISCELLANEOUS
 
12.1   Complete Agreement; Modification of Agreement; Sale of Interest.    (a)
The Transaction Documents constitute the complete agreement between the parties
with respect to the subject matter hereof and thereof, supercede any previous
agreement or understanding between them relating hereto or thereto and may not
be modified, altered or amended except as provided therein, or in the case of
the Loan Documents by an agreement in writing signed by the Credit Parties and
the Purchasers in accordance with Section 12.1(d) hereof. The Credit Parties may
not sell, assign or transfer any of the Loan Documents or any portion thereof,
including, without limitation, their rights, title, interests, remedies, powers
and duties hereunder or thereunder. The Credit Parties hereby consent to any
Purchaser’s sale of participations, assignment, transfer or other disposition,
at any time or times, of any of the Loan Documents or of any portion thereof or
interest therein, including, without limitation, such Purchaser’s rights, title,
interests, remedies, powers or duties thereunder, whether evidenced by a writing
or not.
 
(b) In the event any Purchaser assigns or otherwise transfers all or any part of
any of the Notes, Greka shall, upon the request of such Purchaser issue new
Notes to effectuate such assignment or transfer.
 
(c) Any Purchaser may sell, assign, transfer or negotiate to one or more other
lenders, commercial banks, insurance companies, other financial institutions or
any other Person acceptable to such Purchaser all or a portion of its rights and
obligations under the Notes held by such Purchaser and this Agreement; provided,
however, that acceptance of such assignment by any assignee shall constitute the
agreement of such assignee to be bound by the terms of this Agreement applicable
to such Purchaser; provided further, however, the Purchasers may not assign any
interest in the Notes to any Person who is in the oil and gas business without
Greka’s prior consent, not to be unreasonably withheld, except that such consent
shall not be required if an Event of Default has occurred and is continuing.
From and after the effective date of such an assignment, (x) the assignees
thereunder shall, in addition to the rights and obligations hereunder held by it
immediately prior to such effective date, have the rights and obligations
hereunder that have been assigned to it pursuant to such assignment and (y) the
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such assignment, relinquish its rights and
be released from its obligations under this Agreement (and, in the case of an
assignment and



66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

acceptance covering all or the remaining portion of an assignor’s rights and
obligations under this Agreement, such assignor shall cease to be a party
hereto).
 
(d) No amendment or waiver of any provision of this Agreement, any Note or any
other Loan Document, nor consent to any departure by any Credit Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Holders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each holder of a Note affected thereby do any of the following: (i)
subject such holder to any additional obligations, (ii) reduce the principal of,
or interest on, any Note or other amounts payable hereunder or release or
discharge any Credit Party from its obligations to make such payments, (iii)
postpone any date fixed for any payment of principal of, or interest on, any
Note or other amounts payable hereunder, (iv) change the aggregate unpaid
principal amount of any Note, or the number of holders thereof, which shall be
required for such holders or any of them to take any action hereunder, or (v)
amend this Section 12.1(d).
 
12.2   Fees and Expenses.    The Credit Parties shall pay all reasonable
out-of-pocket costs, fees and expenses of each of the Purchasers and the
Collateral Agent in connection with the preparation of the Transaction Documents
and the transactions contemplated thereby, including, without limitation, all
reasonable legal fees and expenses of Weil, Gotshal & Manges LLP, counsel to the
Purchasers and the Collateral Agent, and any other local counsel. If, at any
time or times, regardless of the existence of an Event of Default (except with
respect to paragraph (iii) below, which shall be subject to an Event of Default
having occurred and be continuing), the Required Holders or, in the case of
paragraphs (ii) or (iii) below, any Purchaser, shall employ counsel or other
advisors for advice or other representation or shall incur reasonable legal or
other costs and expenses in connection with:
 
(i)  any amendment, modification or waiver, or consent with respect to, any of
the Loan Documents or advice in connection with the administration of the loans
made pursuant hereto or its rights hereunder or thereunder;
 
(ii)  any litigation, contest, dispute, suit, proceeding or action (whether
instituted by such Purchaser, any Credit Party, any Subsidiary of such Credit
Party or any other Person) in any way relating to any of the Loan Documents or
any other agreements to be executed or delivered in connection herewith; or
 
(iii)  any attempt to enforce any rights of such Purchaser against any Credit
Party, any of its Subsidiaries or any other Person, that may be obligated to
such Purchaser by virtue of any of the Loan Documents;
 
then, and in any such event, the reasonable attorneys’ and other parties’ fees
arising from such services, including those of any appellate proceedings, and
all expenses, costs,



67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

charges and other fees incurred by such counsel and others in any way or respect
arising in connection with or relating to any of the events or actions described
in this Section shall be payable, on demand, by the Credit Parties to such
Purchaser and shall be additional Obligations under this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, such expenses,
costs, charges and fees may include: paralegal fees, costs and expenses;
accountants’ and investment bankers’ fees, costs and expenses; court costs and
expenses; photocopying and duplicating expenses; court reporter fees, costs and
expenses; long distance telephone charges; air express charges; telegram
charges; secretarial overtime charges; expenses for travel, lodging and food
paid or incurred in connection with the performance of such legal services; and
costs and expenses of the Collateral Agent.
 
12.3   No Waiver by Purchaser.    Any Purchaser’s failure, at any time or times,
to require strict performance by any Credit Party of any provision of this
Agreement and any of the other Loan Documents shall not waive, affect or
diminish any right of such Purchaser thereafter to demand strict compliance and
performance therewith. Any suspension or waiver by such Purchaser of an Event of
Default by any Credit Party under the Loan Documents shall not suspend, waive or
affect any other Event of Default by any Credit Party under this Agreement and
any of the other Loan Documents whether the same is prior or subsequent thereto
and whether of the same or of a different type. None of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Event of
Default by any Credit Party under this Agreement and no defaults by any Credit
Party under any of the other Loan Documents shall be deemed to have been
suspended or waived by any Purchaser, unless such suspension or waiver is by an
instrument in writing signed by an officer of such Purchaser and the Required
Holders and directed to any Credit Party specifying such suspension or waiver.
 
12.4   Remedies.    Each Purchaser’s rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies which such
Purchaser may have under any other agreement, including without limitation, the
Loan Documents, the other Transaction Documents, by operation of law or
otherwise.
 
12.5   Waiver of Jury Trial.    The parties hereto waive all right to trial by
jury in any action or proceeding to enforce or defend any rights under the
Transaction Documents.
 
12.6   Severability.    Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
12.7   Binding Effect; Benefits.    This Agreement and the other Transaction
Documents shall be binding upon, and inure to the benefit of, the successors



68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of each Credit Party and each Purchaser and the assigns, transferees and
endorsees of each Purchaser.
 
12.8   Conflict of Terms.    Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement is in
conflict with, or inconsistent with, any provision in any of the other Loan
Documents, the provision contained in this Agreement shall govern and control.
 
12.9   Governing Law.    Except as otherwise expressly provided in any of the
Transaction Documents, in all respects, including all matters of construction,
validity and performance, this Agreement and the Obligations arising hereunder
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York applicable to contracts made and performed in such state,
without regard to the principles thereof regarding conflict of laws, and any
applicable laws of the United States of America. Each Purchaser and each Credit
Party agree to submit to personal jurisdiction and to waive any objection as to
venue in the federal or New York State courts located in the County of New York,
State of New York. Service of process on Purchaser or Company in any action
arising out of or relating to any of the Transaction Documents shall be
effective if mailed to such party at the address listed in Section 12.10 hereof.
Nothing herein shall preclude any Purchaser or any Credit Party from bringing
suit or taking other legal action in any other jurisdiction.
 
12.10   Notices.    Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by
another, or whenever any of the parties desires to give or serve upon another
any such communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and either shall be delivered in person with receipt acknowledged or by
registered or certified mail, return receipt requested, postage prepaid, or by
telecopy and confirmed by telecopy answerback addressed to the respective party
hereto at the address indicated for such party on Schedule A and Schedule B;
provided, however, any party may substitute such other address by notice given
as herein provided. The giving of any notice required hereunder may be waived in
writing by the party entitled to receive such notice. Every notice, demand,
request, consent, approval, declaration or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback, or three (3) business days after the same shall have been deposited
with the United States mail. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to the persons designated above to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.



69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
12.11   Survival.    The representations and warranties of the Credit Parties in
this Agreement shall survive the execution, delivery and acceptance hereof by
the parties hereto and the closing of the transactions described herein or
related hereto.
 
12.12   Section and Other Headings.    The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
 
12.13   Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
 
12.14   Publicity.    Neither any Credit Party nor its Subsidiaries nor any
Purchaser shall issue any press release or make any public disclosure regarding
the transactions contemplated hereby unless such press release or public
disclosure is approved by the other parties hereto in advance. Notwithstanding
the foregoing, each of the parties hereto may, in documents required to be filed
by it with the SEC or other regulatory bodies, make such statements with respect
to the transactions contemplated hereby as each may be advised by counsel is
legally necessary or advisable, and may make such disclosure as it is advised by
its counsel is required by law, subject to advance notice to the Purchasers.
 
12.15   Confidentiality.    Each of the Credit Parties and Purchasers agrees to
keep confidential and not to disclose to or use for the benefit of any third
party the terms of this Agreement or any other information which at any time is
communicated by any other party hereto as being confidential without the prior
written approval of such other party; provided, however, that this provision
shall not apply to (a) information which, at the time of disclosure, is already
part of the public domain (except by breach of this Agreement), (b) information
which is required to be disclosed by law (including, without limitation,
pursuant to Item 10 of Rule 601 of Regulation S-K under the Securities Act and
the Exchange Act) and (c) any disclosure of information to assignees or
prospective assignees of any Notes or Warrants or to participants or prospective
participants in any Notes or Warrants.



70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
IN WITNESS WHEREOF, the Credit Parties and the Purchasers have executed this
Agreement as of the day and year first above written.
 
Borrower:
GREKA ENERGY CORPORATION
By:
 
/s/    RANDEEP S. GREWAL

--------------------------------------------------------------------------------

   
Randeep S. Grewal
   
President, Chief Executive Officer and Chairman
Guarantors:
GREKA INTEGRATED, INC.
By:
 
/s/    RANDEEP S. GREWAL

--------------------------------------------------------------------------------

   
Randeep S. Grewal
   
President, Chief Executive Officer and Chairman
GREKA REALTY, INC.
By:
 
/s/    RANDEEP S. GREWAL

--------------------------------------------------------------------------------

   
Randeep S. Grewal
   
President, Chief Executive Officer and Chairman
GREKA SMV, INC.
By:
 
/s/    RANDEEP S. GREWAL

--------------------------------------------------------------------------------

   
Randeep S. Grewal
   
President, Chief Executive Officer and Chairman

 
 
 



71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SABA PETROLEUM COMPANY
By:
 
/s/    RANDEEP S. GREWAL        

--------------------------------------------------------------------------------

   
Randeep S. Grewal
   
President, Chief Executive Officer and Chairman
SABA PETROLEUM, INC.
By:
 
/s/    RANDEEP S. GREWAL        

--------------------------------------------------------------------------------

   
Randeep S. Grewal
   
President, Chief Executive Officer and Chairman
SANTA MARIA REFINING COMPANY
By:
 
/S/    RANDEEP S. GREWAL        

--------------------------------------------------------------------------------

   
Randeep S. Grewal
   
President, Chief Executive Officer and Chairman
Purchasers:
NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
By:
 
/s/    TODD L. BOEHLY        

--------------------------------------------------------------------------------

   
Todd L. Boehly
   
Managing Director



72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
MIDLAND NATIONAL LIFE INSURANCE COMPANY
By:
 
/s/    TODD L. BOEHLY        

--------------------------------------------------------------------------------

   
Todd L. Boehly
Managing Director

 
HIGHBRIDGE/ZWIRN SPECIAL OPPORTUNITIES FUND, L.P.
By:
 
HIGHBRIDGE/ZWIRN CAPITAL MANAGEMENT, LLC
By:
 
/s/    DANIEL B. ZWIRN            

--------------------------------------------------------------------------------

   
Daniel B. Zwirn
Managing Principal

 
 
Collateral Agent:
GUGGENHEIM INVESTMENT MANAGEMENT, LLC
By:
 
/s/    TODD L. BOEHLY        

--------------------------------------------------------------------------------

   
Todd L. Boehly
Managing Director



73